Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 1 of 67



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                           No.      !q-ry/         c:Us-4- M_c-1\ldey
     UNITED STATES OF AMERICA

     v.

     EDUARDO RUBAL, a/k/a "PROFE";
     HECTOR SUAREZ GONZALEZ, a/k/a "PANA";
     ALBERTO ORlAN GONZALEZ-DELGADO, a/k/a
     "MICHAEL";
     VICENTE GONZALEZ A COST A, a/k/a "PURO";
     ALEXANDER FERNANDEZ;
     JOSE CARLOS VALLADARES RIVERA;
     YAXING TAPANES, a/k/a "CHAMACO"; and
     ANTONIO JIMENEZ,

                 Defendants.
     ---------------------------------------I
                               CRIMINAL COVER SHEET

      1.   Did this matter originate from a matter pending in the Northern Region of the
           United States Attorney's Office prior to October 14, 2003? _Yes _x_ No

     2.    Did this matter originate from a matter pending in the Central Region of the
           United States Attorney's Office prior to September 1, 2007?    Yes _K___ No

                                      Respectfully submitted,

                                      ARIANA FAJARDO ORSHAN
                                      UNITED STATES ATTORNEY

                                      ROBERT ZINK, ACTING CHIEF
                                      CRIMINAL DIVISION, FRAUD SECTION



                                 BY:~~
                                     .    ~M:G

                                      Florida Special Bar No. A5502499
                                      Trial Attorney
                                      United States Department of Justice
                                      Criminal Division, Fraud Section
                                      1400 New York Avenue, N.W.
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 2 of 67

                                                                                   l
                                                                                   f


                                  Washington, D.C. 20005
                                  Phone: (202) 203-9186
                                  Email: emily.gurskis@usdoj.gov
   Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 3 of 67

 AO 91 (Rev. 11/1 I) Criminal Complaint



                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                          Southern District of Florida

                   United States of America                                   )
                                                                              )
Eduardo Rubal, a/k/a "Prof~'; Hector Suarez Gonzalez,
                                                                              )      Case No.
a/k/a "Pana"; Alberto Orian Gonzalez-Delgado, a/k/a
                                                                              )
"Michael"; Vicente Gonzalez Acosta, a/k/a "Puro";
                                                                              )
Alexander Fernandez; Jose Carlos Valladares Rivera;
                                                                              )
Yaxing Tapanes, a/k/a "Chamaco"; and Antonio Jimenez.
                                                                              )
                            Defendant(s)


                                                      CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of                 October 2016- present                   in the county of          Miami-Dade        in the
      Southern          District of ____
                                       F:_clo. :. .:ri-=-d-=-a_ _ _ , the defendant(s) violated:

              Code Section                                                             Offense Description
 18 U.S.C. 1956(h)                                   Conspiracy to Commit Money Laundering
 18 U.S.C. 1347 & 1349                               Conspiracy to Commit Health Care Fraud




           This criminal complaint is based on these facts:




           ~ Continued on the attached sheet.
                                                                                                                                         !
                                                                                                                                         '
 Sworn to before me and signed in my presence.
                                                                                                       Printed name and title

                                                                                                                                         I
 Date:             05/30/2019


 City and state:
                                                "LA.-
                       _"'YYt.-1~-=--=·Ct/lA-(.._..._=_,"'-·--=-'--"-l'~-------   ~ Han. William Matthewman, U.S. Magistrate Judge
                                                                                                       Printed name and title
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 4 of 67




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  No . _ _ _ _ _ _ _ _ _ _ _ __


    UNITED STATES OF AMERICA

    v.                                                           FILED UNDER SEAL

    EDUARDO RUBAL a/k/a "PRO FE,"
    et al.,

               Defendants.
    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.!




                       AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

           I, Jamie R. Garman, being duly sworn, depose and state as follows:

         A. INTRODUCTION AND BACKGROUND OF AFFIANT

           I.      I am a Special Agent with the Federal Bureau of Investigation ("FBI"), United

    States Department of Justice, currently assigned to the Miami, Florida, Field Division. As such, I

    am an investigative or law enforcement officer of the United States within the meaning of Title

    18, United States Code, Section 251 0(7), and therefore am empowered to conduct investigations

    of, and make arrests for, the offenses enumerated in Title 18, United States Code, Section 2516(1 ),

    including but not limited to offenses involving money laundering; wire, bank, and mail fraud;

    health care fraud; aggravated identity theft; and conspiracies to commit the foregoing offenses.

           2.      I have been a Special Agent of the FBI since March of 2018. I have been assigned

    to the Miami Field Division since July 2018. I am currently assigned to the South Florida Health

    Care Fraud Strike Force and am responsible for conducting investigations of federal crimes,

    including health care fraud offenses; money laundering; and mail, bank, and wire fraud. Prior to

    becoming a Special Agent, I was employed as an Assistant United States Attorney ("AUSA") in
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 5 of 67




    the Southern District of Florida for approximately five years. During that time, I was assigned to

    both the Major Crimes Section and the High Intensity Drug Trafficking Area Task Force in Miami.

    Prior to my employment as an AUSA, I was employed as a law clerk to the Honorable Cecilia M.

    Altonaga, United States District Court for the Southern District of Florida, for approximately one

    year.

            3.     As part of my training with the FBI, I attended a six-month new agent training at

    the FBI Academy in Quantico, Virginia, which included training regarding money laundering

    investigations. During my time in law enforcement, I have been assigned investigations dealing

    with money laundering, bank fraud, wire fraud, health care fraud, and other crimes committed

    through various electronic means.

            4.     Based upon my training and expenence, I have become familiar with the

    investigative methods and enforcement of federal money laundering and financial fraud laws.

    have also become versed in the methodology utilized in money laundering, the specific type of

    language used by individuals involved in financial fraud, and the unique patterns employed by

    fraud organizations. I have also been involved in numerous physical surveillances, electronic

    surveillances, and wire surveillances. I have participated in numerous Title III wire surveillances.

    Additionally, I have been involved in the arrest, prosecution and debriefing of individuals for

    various financial fraud violations.

            5.     As a result of my law enforcement experiences I know that individuals involved in

    health care fraud, financial fraud, and money laundering often communicate via cellular

    telephones, text messages, emails, or through Internet-based accounts. I am aware that individuals

    often utilize computers, cellular telephones, and other electronic devices (collectively, "electronic

    devices") to access accounts and claims, communicate with one another, or to find information on

                                                     2
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 6 of 67




   the Internet in furtherance of their fraudulent activities. I am aware that electronic devices provide

   individuals involved in financial fraud with mobile access and control over their illegal trade. As

   a result of my law enforcement experiences, I have found that individuals involved in fraud often

   speak in coded language about their criminal activity to disguise their conversations about criminal

   activity. I also know that individuals involved in financial fraud routinely utilize false information

   when registering their cellular phones and utilize cellular phone numbers and cellular phones for

   short periods of time.

      B. BASIS AND PURPOSE OF AFFIDAVIT

          6.      The information contained in this affidavit is submitted for the purpose of supplying

   probable cause for the issuance of a criminal complaint charging Eduardo Rubal, a/k/a "Profe"

   ("PROFE"); Hector Suarez Gonzalez, a/k/a "Pana" ("PANA"); Alberto Orian Gonzalez-Delgado,

   a/k/a "Michael" ("MICHAEL"); Vicente Gonzalez Acosta, a/k/a "Puro" ("PURO"); Alexander

   Fernandez, a/k/a "Alex," a/k/a "Socio" ("ALEX"); Jose Carlos Valladares Rivera ("JC"); Yaxing

   Tapanes, a/k/a "Chamaco" ("CHAMACO"); and Antonio Jimenez ("JIMENEZ") (collectively,

   the "Fraud and Money Laundering Organization" or "FMLO"), beginning at least as early as in or

   around October 2016 and continuing through the present, with (a) conspiracy to commit money

   laundering, in violation of Title 18, United States Code, Sections 1956(h) and (b) conspiracy to

   commit health care fraud, in violation ofTitle 18, United States Code, Sections 1347 & 1349.

          7.      As described in more detail below, there is probable cause to believe that PROFE,

   PANA, MICHAEL, PURO, ALEX, JC, CHAMACO, and JIMENEZ knowingly and willingly

   defrauded the Medicare program, submitting and causing the submission of false claims for

   reimbursement of home health services allegedly provided-services that were never provided-



                                                     3
                                                                                                            I
                                                                                                            I
                                                                                                            l
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 7 of 67




   and fraudulently obtained money from the Medicare program and subsequently laundered. There

   is probable cause to believe that such fraud is ongoing.

            8.     I have personally participated in the investigation into the activities of the charged

   individuals. As such, I am thoroughly familiar with the information contained in this Affidavit,

   either through personal investigation, physical and electronic surveillance, and through

   information provided by law enforcement agents, documents, and witnesses. Each and every fact

   known to me and law enforcement about this case is not included in this Affidavit; rather, I submit

   information sufficient to establish probable cause that the charged offenses were committed.

      C. OVERVIEW OF FACTS SUPPORTING PROBABLE CAUSE

                                        The Medicare Program

            9. Medicare is a federal health care program that provides benefits to persons who are 65

   or older or disabled. Medicare is administered by the United States Department of Health and

   Human Services ("HHS"), through its agency, the Centers for Medicare and Medicaid Services

   ("CMS"). Individuals who receive Medicare benefits are referred to as Medicare "beneficiaries."

   Medicare is a "health care benefit program," as defined by Title 18, United States Code, Section

   24(b).

            I 0.   Medicare has four parts: hospital insurance (Part A), medical insurance (Part B),

   Medicare Advantage (Part C), and prescription drug benefits (Part D). Medicare Part B helps pay

   the cost of physician services, medical equipment and supplies, and other health services and

   supplies not paid by Part A. Part A of the Medicare program covers certain eligible home health

   care costs for medical services provided by HHAs to beneficiaries who require home health
                                                                                                            I
   services because of an illness or disability that causes them to be homebound.
                                                                                                            I
                                                     4
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 8 of 67




          11.     Medicare Part A covers claims submitted by HHAs only if the beneficiary qualifies

   for home health benefits. To qualify for home health benefits: (a) the beneficiary must be confined

   to the home; (b) the beneficiary must be under the care of a physician who specifically determines

   there is a need for home health care and establishes a plan of care ("POC"); and (c) the determining

   physician must sign a certification statement specifying that the beneficiary needs certain specified

   home health services, that the beneficiary is confined to his/her home, that the POC for furnishing

   services has been established and is periodically reviewed, and that the services are furnished while

   the beneficiary is under the care of the physician who has established the POC.

          12.     CMS separately contracts with companies in order to review HHAs' claims data.

   Such companies are responsible for performing specific safeguard functions for the Medicare

   program, including reviewing HHAs' claims for potential fraud, waste, and/or abuse. Negative

   findings after a review may result in suspension of payment, payment denial, declaration of

   overpayment, and even exclusion from participation in the Medicare program or a referral for

   criminal prosecution.

          13.     TrustSolutions LLC was the Program Safeguard Contractor for Medicare Part A

   and Part B in Michigan until April 24, 2012, when it was replaced by Cahaba Safeguard

   Administrators LLC. Cahaba was replaced by AdvanceMed in May 2015.

           14.    Medicare allows HHAs to submit requests for partial payment prior to the end of a

   60-day home health episode to offset their immediate costs associated with providing services to

   a beneficiary. A Request for Anticipated Payment ("RAP" Claim, using Type of Bill 322) is

   submitted by the HHA to the Medicare Administrative Contractor ("MAC") indicating the start of

   service date for a beneficiary, as well as the patient's condition. Under the Prospective Payment

   System ("PPS"), Medicare makes a split percentage payment for most Home Health PPS episode

                                                    5
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 9 of 67




   periods. The first payment is for a RAP, and the second and final payment is for a "claim." RAP

   payments are designed to ensure home health agencies have sufficient cash flow. Based on my

   training and experience, I know that in many fraudulent RAP schemes, the "agency" requests and

   collects the initial RAPs and ceases operation before filing final claims to reduce the likelihood of

   detection by law enforcement.

                                       Overview of the Scheme

          15.      The FMLO is involved in a health care fraud scheme in which they recruit and

   direct nominee owners to fraudulently purchase home health agencies ("HHAs"), including HHAs

   in Michigan, when the true owners include PROFE, PANA, and MICHAEL. The members of the

   FMLO primarily live in Miami, Florida, in the Southern District of Florida, and direct the scheme

   from Miami. The nominee owners are directed to open corporations in their own names in Florida

   and other states, together with corresponding personal and corporate bank accounts at several

   different banks. Once the accounts are opened, the nominee owners are not permitted to keep the

   debit cards and/or checks associated with the accounts; rather, the nominee owners relinquish

   control of the accounts to the others involved in the scheme.

          16.     After the acquisition of the HHA is complete, the group begins fraudulently billing

   Medicare for services that are never provided and they receive 60% of the reimbursement for

   claims submitted to Medicare before they are required to provide supporting documentation that

   would legitimize the claims. They then funnel that money paid by Medicare for services that were

   never provided through several layers of shell companies and bank accounts in an effort to launder

   the money before withdrawing it as cash, including at A TMs and at check cashing stores in Miami.

          17.     When the group either withdraws all of the fraudulently-obtained money or when

   authorities begin shutting down the accounts, the group requires the nominee owners to flee to

                                                    6




                                                                                                           I
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 10 of 67




    Cuba. There, the group confiscates the nominee owners' passports and pays a portion of the

    promised amount in an effort to ensure that the nominee owner is unavailable to provide

    inculpatory information to law enforcement about this scheme, or to testify against the group

    profiting from the fraud.

                                   Relevant Individuals and Entities

           18.     PROFE is a resident of Miami-Dade County. PROFE oversees critical aspects of

    the scheme, including the purchase of HHAs and the money laundering structure.

           19.     PANA is a resident of Miami-Dade County. PANA is also a leader and organizer

    ofthe FMLO. PANA oversees the FMLO's finances and "business" operations.

           20.     MICHAEL is a resident of Miami-Dade County. MICHAEL is also a leader and

    organizer ofthe FMLO. MICHAEL's role includes oversight of the FMLO's Medicare billing.

    More specifically, MICHAEL causes the submission of fraudulent claims to Medicare for services

    never rendered and assists in structuring the money laundering activities of the group. Together,

    PROFE, PANA and MICHAEL direct the actions of the other members of the criminal

    organization through PROFE's instructions to the others.

           21.     ALEX is a resident ofMiami-Dade County. ALEX acts as a lieutenant for PRO FE,

    PANA, and MICHAEL. ALEX is responsible for recruiting individuals like the CHS to open bank

    accounts and shell companies in order to launder funds. ALEX further handles monetary issues

    in Miami, including intermittently paying a nominee owner for work done in connection with the

    conspiracy and withdrawing the proceeds of health care fraud from a number of bank accounts.

           22.     PURO is a resident of Miami-Dade County. Like ALEX, PURO acts as a lieutenant

    for PROFE, PANA, and MICHAEL. PURO manages the individuals recruited by ALEX when

    they travel in connection with the scheme to open bank accounts and shell corporations and transfer

                                                    7
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 11 of 67




    the proceeds of health care fraud to various accounts in an effort to launder the money, including

    in Miami, Detroit, and Chicago.

           23.       JC is a resident of Miami-Dade County. JC's role in the fraud scheme includes

    obtaining new telephones for members of the FMLO to use in furtherance of their criminal

    activities and facilitating the opening of accounts at various check cashing stores.

           24.       CHAMA CO is a resident of Miami-Dade County. CHAMACO assists in recruiting

    and managing the nominee owners in Miami, Detroit, and Chicago.

           25.       JIMENEZ is a resident of Miami-Dade County. JIMENEZ is a nominee owner

    who has many corporations and accounts in his name, which the FMLO uses to launder fraud

    proceeds.

           26.       A confidential human source ("CHS") also acts as a nominee owner who has many

    corporations and accounts in the CHS' s name, which the FMLO uses to launder the fraud proceeds.

           27.       Care Home Health, Inc. ("Care"), located at 24500 Ford Road, in Dearborn Heights,

    Michigan is a Michigan corporation, with its principal place ofbusiness in Wayne County, in the

    Eastern District of Michigan. It purports to provide home health care services to eligible Medicare

    beneficiaries.

           28.       Nu-Wave Home Health Care ("Nu-Wave"), located at 32540 Schoolcraft Road,

    Suite 320, in Livonia, Michigan, is a Michigan corporation, with its principal place of business in

    Wayne County, in the Eastern District of Michigan. It purported to provide home health care

    services to eligible Medicare beneficiaries.

           29.       Tri-County Homecare ("Tri-County") located at 30700 Telegraph Road, Suite

    1540, in Bingham Farms, Michigan is a Michigan corporation, with its principal place of business



                                                     8
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 12 of 67




    in Oakland County, in the Eastern District of Michigan. It purported to provide home health care

   services to eligible Medicare beneficiaries.

                                     Overview of the Investigation

           30.     The United States, including the FBI and the United States Department of Health

   and Human Services, Office of Inspector General ("HHS"), is conducting this criminal

    investigation of the FMLO's criminal conduct.

           31.    In early November 2018, the CHS began voluntarily providing information to the

    FBI regarding a health care fraud and money laundering scheme. 1 The CHS explained that in or

   around 2014, ALEX first offered the CHS a "job" opening bank accounts and companies in the

    CHS's name. The CHS initially refused, however, ALEX again offered this "job" to the CHS in

   or around October 2018. The CHS was promised a monthly stipend and approximately $50,000

   to $80,000 for the CHS's participation in the scheme; however, the CHS would be required to

    return to Cuba after the job was done. Not knowing the full details of the scheme, the CHS agreed,

   and began opening bank accounts and signing documents at the direction and under the supervision

    of ALEX, PURO, and CHAMACO.

           32.     In October 2018, PURO directed the CHS to travel to Michigan to begin the process

    of setting up the present scheme, which the CHS did. The CHS returned to Miami, where the CHS

    was instructed by PURO and CHAMA CO to open bank accounts. CHAMA CO drove the CHS to
                                                                                                         I
    and from banks and assisted in opening the accounts. Around this time, the CHS's passport and

    Alien Registration card were taken from the CHS by ALEX. At different times, the CHS was told
                                                                                                         I
    1
     The CHS unlawfully entered the United States, but is a lawful permanent resident. The CHS has
    no known criminal convictions in the United States and is continuing to provide information to the
    FBI for monetary consideration. The CHS is thus known to law enforcement and can be held
    accountable for providing false information.
                                                    9




                                                                                                         I
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 13 of 67




    that either PROFE or ALEX would retain the identification documents and that the documents

    would only be brought to the CHS when they were needed to open accounts or businesses or for

    the CHS to travel in furtherance ofthe scheme.

           33.     Then, on or about November 1, 2018, the CHS voluntarily approached law

    enforcement to report the criminal activity. Shortly thereafter, the CHS traveled to Michigan at

    the direction of PURO, and with the authorization of law enforcement.              This trip lasted

    approximately three weeks. While the CHS was in Michigan, ALEX traveled to Cuba and dropped

    in to visit the CHS's family in Cuba, ensuring that the CHS knows that the FMLO is aware of

    where the CHS's family resides.

           34.     Also while in Michigan, PURO took the CHS to open bank accounts and sign

    papers to purchase Care. The CHS, however, does not speak or understand English, so PURO

    spoke for the CHS while opening the accounts and acquiring Care. Although the accounts and

    Care were in the CHS's name, the CHS was not intended to be the true owner. Further, the CHS

    never personally possessed the necessary funds to purchase the business; instead, all of the funds

    used to purchase the business were provided by PURO, through the FMLO. According to publicly

    available documents, on or about November 6, 2018, the Care 2018 Annual Report was filed with

    the Michigan Department of Licensing and Regulatory Affairs. The Annual Report falsely lists

    the CHS as the President, Treasurer, Secretary, and Director of Care, when in truth and in fact, the

    CHS held none ofthose roles.

           35.     To date, the CHS has conducted more than twelve audio and audio/video recordings

    of meetings with PURO, ALEX, CHAMACO, and JIMENEZ.                        These recordings have

    corroborated the CHS' s reporting. In addition, the CHS has consensually recorded many telephone

    conversations with PURO, ALEX, and CHAMACO. Further, ALEX, PURO, and CHAMACO

                                                     10




                                                                                                           I
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 14 of 67




    have all paid the CHS for the CHS's work in furtherance of the FMLO's criminal endeavors. More

    particularly, the FMLO has consistently paid the CHS a $300 weekly stipend for acting as a

    nominee owner, as well as paid the CHS $800 per month for the CHS's rent. Since the CHS began

    cooperating with law enforcement, the CHS has surrendered those funds as evidence in this case. 2

           36.    Law enforcement has identified at least nine corporations in Florida, two

    corporations in Michigan, and two corporations in Illinois that have been opened in the CHS' s

    name in furtherance of this money laundering scheme. Further, at least eleven corporate accounts

    and sixteen personal accounts have been identified as having been opened in the CHS' s name

    through at least eleven different banks for the sole purpose of laundering the proceeds of health

    care fraud and otherwise perpetrating the FMLO's criminal activity. The CHS used none ofthe

    CHS' s own money to open these accounts; rather, all of the funds used to open each one of these

    accounts was provided by the FMLO in furtherance of their criminal activity. Similarly, law

    enforcement has identified at least ten corporations in Florida and three corporations in Illinois

    that have been opened in JIMENEZ's name. At least ten corporate accounts and twenty personal

    accounts have been opened in JIMENEZ's name at approximately twelve different banks.

           37.     Over the course of the investigation, the CHS discovered various telephone

    numbers used by members of the FMLO, and reported that the members of the FMLO use multiple

    phones. Various investigative measures have thus revealed that PURO uses telephone number

    248-416-4290 ("PURO's Phone"); ALEX uses telephone number 786-805-7504 ("ALEX's

    Phone"); CHAMACO uses telephone number 786-281-6125 ("CHAMACO's Phone"). PROFE

    has used various telephone numbers over the course of the investigation, including: 518-229-3789



    2
      On one occasion the CHS spent $20 ofthe funds the FMLO gave to the CHS in order to purchase
    gas.
                                                 11




                                                                                                         I
                                                                                                         (
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 15 of 67




    ("PROFE's First Phone"); 646-238-8959 ("PROFE's Second Phone"); 336-500-4247 ("PROFE's

    Third Phone"); and 305-336-1117 ("PROFE's Fourth Phone").            In addition, PROFE uses a

    wireless hot spot with telephone number 786-304-4670 ("PROFE's Hot Spot"). Other members

    of the FMLO similarly use multiple phones. For example, PANA uses telephone numbers 206-

    228-5364 ("PANA's First Phone"), and 786-599-6121 ("PANA's Second Phone"); and

    MICHAEL uses telephone numbers 281-258-6151 ("MICHAEL's First Phone"), and 786-582-

    1161 ("MICHAEL's Second Phone").

           38.     The investigation further revealed, as detailed below, that PROFE, PANA, and

    MICHAEL use an apartment located at 1950 SW 122nd Avenue, Apartment 518 Miami, Florida

    (the "Office") in furtherance of their criminal activity. Records furnished by Florida Power and

    Light revealed that the utilities for the Office are currently being paid by PANA, and that PANA' s

    Second Phone is listed as the contact number for that account.

           39.     On March 26, 2019, the Honorable Federico A. Moreno, United States District

    Court, Southern District of Florida, signed an Order authorizing the interception of wire

    communications occurring on PROFE's Second Phone, and interceptions began the same day. On

    or about April24, 2019, the Honorable Federico A. Moreno, United States District Court, Southern

    District of Florida, signed an Order authorizing the continued interception of wire communications

    and interception of electronic communications occurring on PROFE's Second Phone (collectively,

    the "PROFE Wires").      The period of interception ended on May 23, 2019; thereafter, the

    intercepted communications were sealed. 3



    3
      Only a portion of the pertinent intercepted calls and consensual recordings are discussed herein.
    The CHS speaks Spanish and does not speak English. All conversations and information provided
    by the CHS and all recordings involving the CHS referred to herein have been translated from
    Spanish to English by certified linguists and/or law enforcement officers who speak Spanish. In
                                                     12
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 16 of 67




           40.    The Program Integrity Manager for AdvanceMed, a Medicare contractor, reported

    that on March 26, 2019, Care submitted its first claims for payment for services purportedly

    rendered to Medicare beneficiaries. The investigation, however, has shown that that these claims

    were for services that were never rendered. In fact, when these claims were submitted, Care's only

    employee was a part time receptionist with no known medical knowledge or training. Thereafter,

    the FMLO exponentially increased its submission of fraudulent claims to Medicare for services

    purportedly provided from approximately April of 2018 to approximately April of 2019 that were

    never rendered. The Program Integrity Manager for AdvanceMed reported that as of May 14,

    2019, Medicare had scheduled $9,622,019.26 to be paid as a result of 4,549 RAP claims being

    submitted on behalf of Care for services that were never provided. Furthermore, on May 9, 2019,

    Care submitted 13,030 RAP claims in a single day, seeking payment of approximately

    $27,600,000. The FMLO sought the initial 60% payment but never sought final payment for the

    home health services. On or about May 13,2019, a RAP Suppression (stop payment) was entered

    in the system to ensure that no additional funds would be finalized and paid.

           41.     In other words, the FMLO billed Medicare for over $37,000,000 for services that

    were never rendered. The FMLO received more than $9,000,000 in connection with this scheme

    and began laundering that money through corporate and personal accounts that were opened in the

    names of the CHS and JIMENEZ, as further described below, for the sole purpose of perpetrating

    this money laundering and health care fraud scheme.

       D. DETAILED FACTS SUPPORTING PROBABLE CAUSE




    addition, most of the intercepted calls occurred in Spanish and have been translated by certified
    linguists and/or law enforcement officers who speak Spanish; verbatim portions of intercepted
    calls that occurred in English are noted herein by italics.
                                                    13
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 17 of 67




   The FMLO Set up Shell Corporations and Bank Accounts for Fraud Proceeds

           42.    On or about November 29, 2018, the CHS conducted a consensual recording of

   meetings with PURO and others. After picking up the CHS, PURO discussed opening bank

   accounts for the three corporations that are ready and for about six other corporations that PURO

   was opening. During the recording, PURO mentioned the names of the following businesses: The

    Shop Supplies, Inc.; Elite Landscape Design, Inc.; A 1 Building and Remodeling, Inc.; Professional

   Cleaning Services, Inc.; and Green Disposal Services, Inc. PURO instructed the CHS to call a

   certain male, provide the names of those companies, and pay for them pretending to be JIMENEZ.

   The CHS complied.

           43.    Based on information retained by the Florida Division of Corporations, The Shop

   Supplies, Inc; Elite Landscape Designs Inc; A 1 Building and Remodeling Inc; and Green Disposal

    Services Inc were all registered in JIMENEZ's name on or about November 29,2018. Professional

   Cleaning Services I Inc. was registered in JIMENEZ's name on or about December 3, 2018. All

   of these corporations list the principal and mailing addresses as 3250 NE 1st Avenue, Suite 305,

   Miami, Florida 33137.

           44.    Later in the day on November 29, 2018, during the consensual recording, PURO

   told the CHS that the CHS needed to go to Bank of America to open an account for RPG

   Professional Staffing. At approximately 3:00pm, PURO used PURO's Phone to call an individual

   he referred to as "Mari." The investigation has shown that Mari handles the initial corporate

   documentation and other relevant paperwork for setting up shell companies used to launder the

   proceeds of the health care fraud. During the call, PURO requested that Mari open the following

   corporations: RPG Network Management, Inc., RPG Maintenance Services, Inc., Gables Industrial

    Cleaning, Inc., AI Office and Building Supplies, Inc., Excel Consulting Group, Inc., and Elite

                                                   14
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 18 of 67




   Catering & Event Services Planning, Inc., all of which should use "Suite I 09" under the CHS' s

   name in Florida. PURO requested that if any of those names were already taken, that the name be

   changed.

          45.     Records maintained by the Florida Division of Corporations revealed that the

   following corporations were registered in the CHS's name: RPG Industrial Service Supply Inc,

   RPG Marketing Inc, and RPG Professional Staff Inc on November 27, 20I8; AI Office and

   Building Supply Inc, Excel Consulting Group Inc, Gables Industrial Cleaning Inc, RPG

   Maintenance Services Inc, and RPG Network Management Inc on November 29, 2018; and Elite

   Catering & Events Services Planning Inc on November 30, 2018.

          46.     On or about November 29,2018, at approximately 10:58 pm, the CHS called ALEX

   on ALEX's Phone. During the call, the CHS updated ALEX regarding what the CHS did that day,          I
   explaining that the CHS took care of the lease and paid it with a check; opened a business account

   at Bank of America for one of the companies that was opened "here" meaning in Florida; and

   opened three companies and a business account for one of those companies. ALEX responded

   that they later must open a business account for all of the companies. The CHS stated that the

   following morning, the CHS would be taken to open other accounts and ALEX stated that they

   should open several accounts. ALEX and the CHS further discussed that the CHS should not

   worry about when they will be working. ALEX and the CHS agreed to meet the following day

   when the CHS was done opening accounts.

          4 7.    On or about November 30, 20 I8, the CHS conducted a consensual recording of

   meetings with CHAMACO, and others. On this date, CHAMACO informed the CHS that they

   needed to go to a Citibank located in Hollywood, Florida to open bank accounts, just like they did

   the day before, but for a different company. CHAMACO specified that the accounts would be for

                                                  15
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 19 of 67




   a supply company involved in the distribution in bulk of things like band aids and needles.

   CHAMACO also told the CHS to explain that he (CHAMACO) is the son of the CHS's best friend

   and that CHAMA CO is assisting the CHS because CHAMA CO speaks English. CHAMA CO also

   indicated that they would need to go to a TO Bank to open additional accounts.

          48.     While waiting for a bank representative, CHAMA CO explained that his job is to

   find people and prepare them to do what the CHS was then doing. CHAMA CO does exactly what

   "they" tell him; if"they" instruct him to go to a specific bank and open a number of accounts, that

   is exactly what he (CHAMA CO) does. CHAMA CO further explained that he gets paid by PURO,

   and prefers to deal with as few people as possible. When the CHS stated that the CHS knew they

   were stealing from Medicaid, CHAMACO explained that it is not stealing from Medicaid, but

   rather money laundering. CHAMACO further explained that companies get funds from other

   business transactions and they do this to avoid paying thousands of dollars in taxes, so basically it

   is a way of justifying the funds. CHAMA CO further mentioned that some of the companies are

   involved in the stock market or investment firms and the companies deposit their funds in these

   accounts so that they are able to withdraw funds later. CHAMACO said that this is not about

   stealing from anyone because the money is the same and it belongs to the same people. The CHS

   responded that in this case it belongs to PROFE, and CHAMACO confirmed it belongs to him

   (PROFE) and others, but he (PROFE) is the one who directs it.

          49.     When the bank representative assisted the CHS, the CHS opened a business account

   for RPG Industrial Service Supplies, located in Coral Gables, and gave PURO's Phone as the

   contact number. After some time, the bank representative confirmed that the application for the

   business account was sent, and CHAMACO and the CHS agreed to return to the bank to open a

   savings account once the account was approved.

                                                    16
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 20 of 67




          50.     On or about December 3, 2018, the CHS conducted a consensual recording of

   meetings with CHAMACO, and others. On this date, CHAMACO explained that CHAMACO

   and the CHS would open an account at TD Bank, just as they previously did at Citibank.

   CHAMACO further indicated that they would pick up corporation papers from JIMENEZ.

   CHAMACO stated that he (CHAMACO) would go inside to get the papers, suggesting that the

   CHS was not allowed to meet JIMENEZ. When CHAMACO and the CHS arrived at the location

   where CHAMACO indicated that he would pick up corporate documents, the CHS was told to

   wait outside, which the CHS did.

          51.     At the bank, while the CHS was opening an account, CHAMACO provided

   PURO's Phone as the contact number for the account. CHAMACO then gave the CHS $100 to

   open a personal account, which the CHS did. When the bank representative attempted to help

   CHAMACO and the CHS set up an online account, the bank representative sent a temporary

   password to the phone number on the account; as such, the temporary password was sent to

   PURO's Phone, which CHAMACO and the CHS did not possess at that time. CHAMACO

   indicated that they would set up the account later.

          52.     On or about December 4, 2018, the CHS conducted a consensual recording of

   meetings with PURO, and others. On this day, PURO explained that they would open accounts at

   Regions and SunTrust, and later see if any of the corporations were ready. PURO then gave the

   CHS the CHS' s residency card, $100 to open the Regions account, and $100 to open the SunTrust

   account. PURO further instructed that if the CHS needed to put money in the savings accounts

   and not just the personal checking accounts, then the CHS could deposit $25 in those accounts.

   PURO further explained that six more corporations were still pending in Miami, and that it should

   take another week before they were complete.

                                                    17
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 21 of 67




           53.     PURO explained to the CHS that they would have to travel to Michigan and

    Chicago again to pick up some corporations and see ifPROFE wanted them to open two additional

    accounts in Chicago. PURO further explained that after the CHS traveled to Cuba for New Year's,

    the CHS would not travel back to Cuba before everything was completed and the CHS would be

    moving there "for good." PURO indicated that they would continue once the money started to

    flow until PRO FE told him it was over. PURO further explained that JIMENEZ would stay in the

    United States a little longer than the CHS because the money will be transferred from the CHS's

    account to JIMENEZ's account, and then will be withdrawn from there.

           54.     PURO further advised the CHS that they already had accounts at Bank of America,

    Chase, and PNC, and that they needed to go to Regions and SunTrust. PURO then opted to go

    pick up the corporate documents before continuing to another bank. When they arrived, the CHS

    went inside the location alone and picked up documents for both the CHS and JIMENEZ, then

    returned to the vehicle where PURO was waiting. PURO reviewed the documents and sent the

    CHS back inside to get one of the documents fixed; the address erroneously listed the suite as 105

    instead of 109. The CHS complied, and returned to PURO's car.

           55.     PURO then took the CHS to SunTrust, where PURO directed the CHS to go in

    alone and open the checking and savings accounts. While the CHS was inside the bank, PURO

    called the CHS and instructed the CHS to tell the teller that the business documents are now ready,

    so the CHS wanted to open a corporate account, too. The CHS provided PURO's Phone as the

    contact number. PURO then entered the bank and delivered the corporate documents, posing as

    the CHS's assistant. The manager then began assisting in opening the corporate account. During

    this process, the manager asked many questions. PURO answered many of her questions instead

    of the CHS, who was purportedly the owner of the company. Eventually, the bank agreed to open

                                                    18
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 22 of 67




   the accounts and PURO requested that the checks start at number 4,000.

          56.    After leaving the bank, PURO explained that he was teaching CHAMACO how to

   do what PURO does and indicated that he (PURO) is not telling PROFE about CHAMACO's

   involvement. PURO further explained that it is necessary to be prepared for when the money starts

   coming in, and that he has experience from doing this for many years.

          57.    Before dropping off the CHS, PURO requested that the CHS return the CHS's

   residency card because PURO wanted to have it handy if PRO FE asked where it was. The CHS

   complied and returned the CHS's residency card to PURO.

          58.    On or about December 5, 2018, the CHS conducted a consensual recording of

   meetings with PURO, and others. On this date, when the CHS asked PURO if they would need to

   return to Chicago and Michigan once things take off, PURO confirmed that they would work in

   Miami, Chicago and Michigan, adding that they would have to make deposits, withdraw money

   and move it in between accounts.

          59.    During the recording, PURO and the CHS met CHAMACO and JIMENEZ and

   JIMENEZ was introduced to the CHS. JIMENEZ stated that he has been in the United States for

   21 years and could not wait to leave. During the group's conversations, CHAMA CO indicated

   that he had created some corporations the prior day and that the process gets easier every time.

   CHAMA CO asked PURO if he could go to a BB&T Bank that day, to which PURO responded

   that CHAMACO should go to the one he visited the other day.

          60.    After PURO and the CHS left, PURO received a call from "Mari" indicating that

   the corporations' incorporation documentation was ready to pick up. PURO then explained to the

   CHS that he had requested that Mari create more than twenty corporations recently, paying $550

   for the ones "up there" and $165 for the ones in Miami. PURO and the CHS then met with Mari.

                                                  19
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 23 of 67




    PURO asked Mari what changes she made. She explained that she added the number one in roman

    numerals after the last word in the company name. PURO then read "Professional Cleaning

   Service I, Inc." aloud. PURO stated that they were still missing two corporations for the CHS,

   plus three for JIMENEZ. PURO then asked her to check the list that he gave her and call him

    back, to which Mari agreed. PURO further explained that he needed three additional corporations

    under JIMENEZ's name to use in Chicago. Mari thanked PURO, and they exchanged goodbyes.

           61.     After the CHS and PURO left, PURO told the CHS about a "business owner" just

    like the CHS. This individual purportedly had to leave the country because there was a warrant

   out for his arrest. PURO explained that the case appeared in the news and he (PURO) had to help

   this person escape the United States through Michigan and into Canada.

           62.     On or about December 18, 2018, the CHS conducted a consensual recording of a

    meeting with ALEX. On this date, at approximately 6:31 pm, ALEX's Phone called the CHS.

   This call was recorded. The CHS asked if ALEX was outside and ALEX affirmed. The CHS then

   went outside and entered ALEX's car and attempted to turn on a light, but ALEX refused. During

   the meeting, the CHS asked ALEX how everything was going. ALEX replied that the CHS knew

   more than him, and added that everything is ready and they will start by the end of January. ALEX

    indicated that a few details were still outstanding and confirmed that ALEX and the CHS would

   work together in the future.

   Importance of Aliases and Identity Concealment to the FMLO

           63.     Also during the recorded meeting, ALEX explained that his partner, PROFE, is

   edgy because the CHS calls ALEX by his real name. The CHS responded that the CHS knows

   ALEX, but that the CHS will call ALEX "Socia." ALEX indicated that it is always best not to

    leave a trail and they agreed that in their business it is important to always watch one's identity.

                                                    20
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 24 of 67




   ALEX commented that in that respect, he (ALEX) is more daring and "those" people are more

   careful. The CHS stated that at some point, they are the ones showing face, not PROFE, and that

   is what PROFE gets for being the one who puts down the money. ALEX advised that in phone

   conversations it is important not to talk nonsense, and adds that if there's more to discuss, one

   should say, "Easy. I'll see you later."

   Plans for the FMLO to Ensure the CHS's Departure to Cuba at the Conclusion ofthe Scheme

          64.     After further conversation, ALEX paid the CHS $1,000. The CHS asked if the

   money had anything to do with the weekly money, to which ALEX replied that he will give the

   CHS that money when the CHS returned from Cuba and that ALEX would give the CHS the

   money for the rent sometime the following day. The CHS counted the money and confirmed it

   was $1,000. ALEX confirmed that he would take the CHS to the airport for the CHS' s flight to

   Cuba and that ALEX would give the CHS the CHS's passport and residency card at that time. The

   CHS and ALEX agreed that their business is serious and well-structured, otherwise it would not

   have lasted so many years. When the CHS mentioned ALEX's boss, ALEX replied that he does

   not have a boss; he has a partner.

          65.     The CHS advised law enforcement that the FMLO was paying for the CHS to travel
                                                                                                       I
   to Cuba over the holidays. The CHS explained that ALEX told the CHS that this trip was meant

   for the CHS to begin taking personal belongings back to Cuba so that when the CHS would be

   required to leave permanently, the CHS would not need to pack many items so that law

   enforcement would not believe that the CHS was moving, but rather taking an ordinary trip. Based

   on the CHS's conversations with ALEX and PURO, the CHS also believed that PRO FE and ALEX

   would both be traveling internationally for the holidays. The CHS also advised that PURO would

   likely be meeting with PROFE soon in order to obtain money in advance of the holidays.

                                                  21
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 25 of 67




   According to information provided by the CHS, PURO often met with PROFE inside PROFE's

   vehicle at PURO's residence, which was later identified as 13027 SW 50th Street, Miami, Florida

   ("PURO's Residence").

   PROFE's Use of Multiple Phones

           66.     On or about December 21, 2018, surveillance was conducted in the vicinity of

   PURO's Residence. At approximately 1:12pm, call records revealed that PROFE's First Phone

   called PURO's Phone and the conversation lasted approximately 10 seconds.                 Location

   information associated with that call revealed that PROFE's First Phone was pinging off a tower

   located in the vicinity of SW 135th Avenue, between SW 56th Street and SW 59th Street, in

   Miami, Florida. This location is approximately between 15575 SW 54th Street, Miami, Florida

   ("PROFE's residence") and PURO's Residence. At approximately I :14 pm, PURO was observed

   entering the passenger side of a white Cadillac Escalade, bearing Florida tag GCTN44, which had

   parked in PURO's driveway. PURO entered the Escalade carrying a white plastic bag and exited

   approximately twenty minutes later carrying a small black pouch. The Escalade departed the area

   and was lost in traffic.

           67.     Travel records revealed that PROFE flew to London on or about December 26,

   2018 and returned to Miami International Airport on January 4, 2019 with a female with the initials

   "J.A." and other members of his family. On January 4, 2019, PRO FE was submitted to a secondary

   inspection where he stated that he had traveled to Spain and London for a nine-day vacation with

   his family. PRO FE was in possession of one phone: an Apple iPhone (PROFE's Fourth Phone).

   On that date, law enforcement confirmed that the Escalade was parked at the airport. When the

   secondary inspection was completed, law enforcement observed PRO FE go through Customs, exit

   the airport terminal, enter the Escalade, and depart the airport with his family.

                                                    22
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 26 of 67




           68.     From November 2018 through the beginning of January 2019, PURO's Phone and

    ALEX's Phone were both in communication with PROFE's First Phone. After PROFE was

    submitted to secondary inspection, PURO's Phone and ALEX's Phone began contact with

    PROFE's Second Phone, and have continued communicating with PROFE on PROFE's Second

    Phone since that time.

    Implicit Threats to the CHS's Family

           69.     On or about January 18, 2019, the CHS conducted consensual recordings of

    meetings with PURO, and others, in Michigan. During the recording, the CHS provided the CHS's

    Florida Driver License to PURO for PURO to keep. PURO provided the CHS with a projected

    itinerary for the CHS' s time in Michigan and Chicago and indicated that they would do whatever

    PROFE told them to do. PURO further stated that PURO and the CHS had an appointment for

    later that day to sign a lease for the office where Care was located. When the CHS asked how long

    "this" would last -   three months or four months, PURO indicated that it would last longer than

    that, but that the CHS would be the first to depart. PURO further explained that the female who

    was hired to work at Care was not aware of what was occurring. PURO further stated that ALEX

    and PANA have been involved in this for a while. When the CHS inquired about PANA's role,

    PURO responded that PANA would get money, but did not indicate that PANA had any specific

    role. During the recording, PURO also stated that when people come to the United States from

    Cuba, PURO has a house where they stay. PURO further stated that if PURO told them to go to

    Cuba the following day, they would go. PURO also stated that CHAMACO has already been to

    everyone's home, so if anyone betrays someone, it can be taken care of. The CHS asked if that is

    why ALEX went to the CHS's home in Cuba, to see where they live if the deal goes bad. PURO

    responded, "Of course."     PURO confirmed that they have everything of everyone and that

                                                   23
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 27 of 67




    CHAMACO went to the CHS's house in Cuba.

    Care is a facade.

           70.    On or about January 18,2019, PURO and the CHS traveled to a Fifth Third Bank,

    where PURO inquired about checks and the balance of the business account for RPG Industrial

    Service Supply. Thereafter, PURO and the CHS traveled to the location of Care. The CHS asked

    PURO if PRO FE or PURO were going to treat the people. PURO stated that they would just sit

    in the office. When the CHS asked if this is a facade, PURO responded, "Of course. Nothing

    intelligent. The smart one is El PRO FE." When the CHS asked if JIMENEZ had another office,

    PURO responded that JIMENEZ has nothing to do with this, it is another matter.

    Profe Exchanges Vehicles.

           71.    : On or about the morning of January 28, 2019, law enforcement drove past

    PROFE's Residence and discovered a black Audi sedan parked in the driveway, bearing Florida

    tag GCTN44. Records maintained in Florida's DAVID system revealed that PROFE registered a

    2019 black Audi sedan on or about January 26, 2019 with the same Florida tag that had previously

    been registered to the Escalade in PROFE's name.

    Structure of the Money Laundering Scheme

           72.    On or about February 5, 2019, the CHS again traveled to Michigan at the direction

    of the FMLO. On that day, the CHS conducted consensual recordings of in-person meetings with

    PURO, and others at the direction of law enforcement. During the first recording, the CHS gave

    PURO cash that CHAMACO had given to the CHS to pay for the hotel room. PURO indicated

    that the CHS had state-issued identification documents for Miami, Chicago, and Michigan,

    respectively, and that the CHS would work in all of those locations. PURO further confirmed that

    they were at the point that the business would begin. PURO also explained that during certain

                                                  24
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 28 of 67




    days of the week, the CHS would go to a place where PROFE tells the CHS to go; there, the CHS

    will get a cashier's check, put the CHS's information in, and either the CHS or "he" will sign.

    PURO stated that he does not know what ALEX will do, but that ALEX will be with the CHS in

    Miami. When the CHS asked if more than millions of dollars had been withdrawn, PURO

    confirmed. In response to the CHS's questions regarding PROFE and PANA, PURO confirmed

    that PRO FE and PANA are friends and that they have worked together for more than fifteen years.

           73.      During the recording, PURO and the CHS discussed a female receptionist who was

    hired to work at Care. During this conversation, PURO confirmed that the receptionist who was

    hired to work at Care during the day does not know anything about the scheme, but that she is

    there for presence and that PURO gets the phone calls from the business. PURO and the CHS

    later went into a Fifth Third Bank in Michigan. There, PURO made a deposit and asked for the

    balance of the account. After leaving the bank, PURO stated that they could get $3 million, $5

    million, $8 million, $10 million, $13 million, or $15 million from the business. PURO then told

    the CHS that every time the CHS enters a bank, the CHS should ask for the balance.

           74.      PURO further stated that ALEX is a soldier like him (PURO) and the CHS, while

    PRO FE and PANA are the bosses. PURO stated that all of the jobs are prepared very well and

    that he only wants a piece of the "apple." PURO stated that ALEX will pay the CHS and PURO

    will pay JIMENEZ. PURO further stated that ALEX has been in this job for fifteen years. PURO

    stated that ALEX knows where the people are and that ALEX will monitor the people who are

    sent to Cuba.    PURO further stated that PURO does not go to Cuba, but rather will send

    CHAMACO to make sure that the individuals involved in the scheme are in Cuba. PURO then

    stated that PANA is friends with ALEX, is Cuban and that PANA has money, but that he does not

    dress in expensive clothing.

                                                  25
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 29 of 67




           75.    During the recording, PURO told the CHS about when he (PURO) started working

    with PROFE. PURO stated that initially, he (PURO) worked with two individuals. PURO

    indicated that one of those individuals did not know how much money was in the.accounts. PURO

    further indicated that this is the first time PURO worked with PROFE directly.

    Fraudulent Billing, Receipt of Health Care Fraud Proceeds, and Beginning the Next
    Fraudulent HHA

           76.    On or about April 2, 2019, at approximately 4:27 pm, PROFE's Second Phone

    received a call from PANA's First Phone; the conversation lasted approximately 9 minutes and 7

    seconds. During the call, PANA handed the phone to MICHAEL. When MICHAEL got on the

    phone, he stated, "My n***** . .. Pop open a bottle of champagne, mothaf****." MICHAEL

    went on to state that they were paid in seven days, exactly, and confirmed, "$7, 160.89."

    MICHAEL further explained, "We'll have 7,000 in the bank, we should have it in there between

    tomorrow or the next day." MICHAEL additionally stated, "I submitted for 3/26, I submitted for

    3/28 -and then I submitted the one for 3 -   Seventy six thousand. So, which means that by 4/7

    around then, we'll be waiting for another bunch a bit more [UI]." PROFE responded, "Nah, throw

    him curve balls and straight ones every day. The hell with it." MICHAEL stated, "Right, right.

    [UI]. I'm going to send another one of those. There was one for 2115 there with some codes that

    had been changed from the last time that we were billing, some CPT codes that were suspended

    and they were changed for other ones that I had received in Home [PH]. I've got them now and

    now you know, it's moving back like clockwork.      And any other little thing that might come up,

    I'll call you while it's happening. No, well, but we are on the ball. That's the important thing,

    we're on the ball, mother!******."

           77.    During this call, MICHAEL accurately identified that Medicare paid $7,160.89 in


                                                   26
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 30 of 67




   connection with the initial RAP claims that were submitted. MICHAEL went on to accurately

   describe the dates on which the FMLO fraudulently billed Medicare for services that were never

   rendered.     Based on my training and experience, the facts of this investigation, and my

   conversations with other law enforcement officers and linguists, I believe that when MICHAEL

   indicated that "some codes" had changed, he was referring to the three initial claims that were

   denied for the administrative reason of having an improper billing code. However, after those

   three claims were resubmitted with updated billing codes, the claims were accepted and paid.

           78.     Also during the call, PROFE asked, "I got a, I got a, you got the thing [device] that

   I sent you of the new thing, right?" MICHAEL confirmed, "Yes, yes, yes. I got it." PRO FE said,

   "Ifyou get a chance uh, I'm going to send you, well, it's that I can't text it through here."   PROFE

   said, "I have a new phone, but L I would I have the phone to contact the, the, the seller. So what

   I was going to do is put you or introduce you as a, as a, as a consultant or as a, you know, an

   advisor kinda thing in, in the next one. To kinda like probably hopefully get it done, over and done

   this month before the month ends. . . . So when the steam on this one runs out and as much as we

   would like for it not to, it will run out by the end of May because of that cost report. In June

   actually. . . . Sometime in June that shit stops."

           79.     Based on my training and experience, the facts of this investigation, and my

   conversations with other law enforcement officers and linguists, I believe that when PROFE

    referenced having a new phone to use in connection with the "next one," PROFE was indicating

   that he uses new phones in connection with each new health care fraud scheme that the FMLO

   perpetrates. I believe that PROFE indicated that he is in communication with the seller of the next

    HHA that the FMLO will use to fraudulently bill Medicare and that PROFE plans to introduce

    MICHAEL to the seller as a consultant or advisor. PROFE further indicated a desire to have the

                                                        27
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 31 of 67




    next scheme ready to begin fraudulently billing by the time the FMLO must shut down the fraud

    scheme related to Care. This follows the FMLO's business model as further described below:

    shortly after receiving the proceeds of health care fraud related to an ongoing scheme, the FMLO

    uses those funds to purchase a new HHA and begins opening new accounts with cash for additional

    nominees to initiate the subsequent fraud scheme. Furthermore, I believe that PROFE's reference

    at the beginning ofthe call to the "device" that PRO FE had acquired for MICHAEL was a wireless

    hot spot, which MICHAEL was intended to use in furtherance ofthe FMLO's criminal activities.

           80.    Later in the same call, PROFE told MICHAEL they will ask the person to order

    three "licenses" (suggesting occupational licenses) and to go there so he can check the mail every

    day. MICHAEL suggested that the key to the place be changed, because currently the attorney

    has the key. PROFE indicated that he would ask to have all that done.

           81.     On or about April 2, 2019, at approximately 4:37 pm, PROFE's Second Phone

    called PURO's Phone; the conversation lasted approximately 4 minutes and 41 seconds. During

    the call, PROFE told PURO that the payment for the first seven claims would come within two

    days and that the rain of flowers starts. PROFE further told PURO that the CHS needs to get two

    or three licenses while the CHS is "here," and then the CHS must go "up" because the CHS must

    pick up the mail every day. PROFE further directed PURO to get a locksmith to change the lock

    at the office because the attorney still had access. PROFE additionally directed PURO to clean

    the place so that his (PURO's) hands, meaning his fingerprints, are not shown there. PROFE

    indicated that when the CHS gets a particular item in the mail, they will know how long they have.

    PURO and PROFE Direct Evidence Tampering and Plan the New HHA

           82.     On or about April 4, 2019, at approximately 1:15pm, PROFE's Second Phone

    called PURO's Phone; the conversation lasted approximately 7 minutes and 8 seconds. During

                                                   28
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 32 of 67




    the call, PROFE told PURO that he (PURO) should be "there" this weekend, so "you can do that

    because you know if you've touched anything there." PURO indicated that he would leave the

    following night and return Monday or Tuesday. PROFE agreed with that plan. Later in the call,

    PROFE told PURO he (PURO) must go to the office to clean up his "fingers," meaning his

    fingerprints. PRO FE instructed PURO to purchase alcohol because it takes out finger grease, and

    suggests that PURO do the bathroom, the toilet, and wherever else he may have gone. PURO

    affirmed, and PROFE suggested that PURO have the CHS touch everything after PURO cleaned

    it.

           83.     Based on reporting by the CHS, PURO in fact traveled to Michigan and wiped the

    Care office clean on or about Sunday, April 7, 2019. After wiping away fingerprints, as PROFE

    suggested, PURO had the CHS touch items in the office in order to ensure that the CHS's

    fingerprints would be found if law enforcement tested the office for prints.

           84.     During the call, PROFE additionally indicated that he (PROFE) would attempt to

    communicate with the seller by Monday at the latest. PROFE indicated that PURO could return

    Wednesday at the latest, and if he (PURO) had to return, it would be for the new thing, or when

    they begin the Chicago thing. Based on my training and experience, the facts of this investigation,

    and my conversations with other law enforcement officers and linguists, I believe that during this

    portion of the call, PROFE indicated that PURO may be needed to participate in a new "thing," or

    scheme, which may involve a location in Chicago.

    Acquiring "Occupational Licenses"

           85.     On or about April 4, 2019, the CHS conducted a consensually recorded meeting

    with PURO, and others. During the recording, PURO took the CHS to a location in Miami to pay

    a business license tax, which was formerly called an "occupational license," for approximately six

                                                    29
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 33 of 67




    corporations that were opened in the CHS's name.

    Opening and Managing Bank Accounts across 10 Different Banks in the Nominees' Names

           86.     On or about April 8, 2019, at approximately 12:51 pm, PROFE's Second Phone

    called PURO's phone. The call lasted approximately 13 minutes. In the call, PROFE and PURO

    discuss the status of the various accounts opened in the CHS' s name, including at Bank of America,

    Chase, and SunTrust. PROFE also told PURO that he will need personal checks for JIMENEZ

    from Bank of America, Bank United, Chase, Citibank, U.S. Bank, Wells Fargo, BB&T, Fifth

    Third, and TCF Bank. PROFE reiterated that these accounts were all in JIMENEZ's name.

    PROFE also wanted business checks in JIMENEZ's name from the Chase account ending in 1275,

    Citi, and Wells Fargo. PROFE said that including the accounts in the CHS's name, the total

    number of accounts is 15. PROFE added that he would have someone take money from the Chase

    account and deposit that into the CHS account for which PURO has the checks.

    Billing and Laundering Millions of Dollars in Fraud Proceeds and Planning the New HHA

           87.     On or about April 8, 2019, at approximately 6:05pm, PANA's First Phone called

    PRO FE's Second Phone; the conversation lasted approximately 15 minutes and 15 seconds.

    During the call, PANA gave the phone to MICHAEL.             During PROFE's conversation with

    MICHAEL, they discussed how long the FMLO would have to fraudulently bill Medicare in

    association with Care. MICHAEL stated that in the next 21 days, they need to go ahead and

    aggressively move forward and that by the end of April, their target was to have five "melons."

    MICHAEL went on to state that he has everything planned and in order, and that he is ordering

    the rest of the items, like the withdrawal stamps and the deposit stamps, and they should be in by

    the following week. PROFE stated that he had the people up there in position. Later in the

    conversation, MICHAEL inquired about the "new one" or the replacement company. PROFE

                                                    30
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 34 of 67




    responded that he is working on it.       MICHAEL and PROFE agreed that PROFE will get

    MICHAEL a new phone and MICHAEL agreed that a Samsung was ok; it does not need to be an

    iPhone. Based on my training and experience, the facts ofthis investigation, and my conversations

    with other law enforcement officers and linguists, I believe that during this call, MICHAEL

    indicated his belief that the FMLO would only be able fraudulently bill Medicare in connection

    with Care for a limited amount of time, so he planned to do so aggressively. I believe that when

    MICHAEL indicated his target was five "melons," he was indicating his hope to receive $5 million

    in health care fraud proceeds. I further believe that the FMLO is already in the planning stages to

    set up yet another scheme with a "new one," meaning a new HHA; however, the FMLO will use

    new, unknown phones in connection with the new scheme in an effort to thwart law enforcement

    investigations.

           88.        On or about April9, 2019, the CHS conducted a consensual recording with PURO,

    and others. During the recording, PURO described for the CHS how the FMLO would launder

    the proceeds of health care fraud, explaining, "So, once all your accounts are full of money, then

    it will be put into El Madurito's other accounts," meaning JIMENEZ's accounts.              PURO

    continued, "That's why I've given you so many accounts. You have fourteen accounts." PURO

    continued:

           You know what I'm saying? Fourteen Business accounts, fourteen Personal, and
           fourteen Savings. He distributes them on the computer, or he'd tell me to deposit
           them because it looks better if you make the first deposits, you understand? Then
           we go to Chicago, we go to Michigan; that's why you have licenses from Chicago,
           Michigan and other places because you're going to get to Chicago with your
           Chicago license. And you're going to go to PNC-uh, uh, uh ... what's it called?
           To any bank in Chicago, you have several, [coughs] and you'll withdraw and you
           will-you will get all those things done, do you follow me?




                                                    31
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 35 of 67




    PURO addresses the illegality of the FMLO's conduct and its liability for dollars
    billed to (as opposed to dollars received) Medicare.

           89.     PURO further explained that the CHS must return to Cuba when the scheme is over.

    PURO indicated that once the fraud is discovered, an inspection with Medicare will occur and they

    will discover that Care was sold to the CHS before the fraudulent activities began and that all of

    the money was deposited into the CHS's accounts. PURO explained, "First they're going to check

    all your addresses. All of your addresses, the one here in Michigan, the one in Miami, all of your

    addresses, they are going to go there first. When they see that those don't exists, then they start

    going deeper." According to PURO, "They start checking your credit cards to see the movements,

    this and that. That's how they work." PURO later explained:

           They don't work like [Banging noise] they- the people- these people don't-
           these people don't work like that. These people take their time. Now when they
           see, for example, that they request- Medicare requests- they send a letter stating
           [UI] the money to be returned but this was like this, Ia, Ia, Ia, Ia - there is no
           response, so then, they pass it on to the- to the- to the three letters, you follow?

           90.     When the CHS asked, "But which three letters?" PURO responded:

           PURO:      The FBI, buddy. Yes, this is federal, this isn't... this is federal, and it's
                      bigger. Then the feds come and start looking at the case, pam, pam, pam,
                      and they start to put all the pieces together [Mumbling] and then that's
                      it.
           CHS:       [UI] because of what you say, I - I'm in prison in Cuba, I can't go
                      anywhere. [Laughs]
           PURO:      INTERPOL.
           CHS:       Yes.
           PURO:      You can leave Cuba and you can come back here. It could be that you
                      come, stay here for a year, it may be that nothing ever happens to you.
                      But the day something does happen, they are going to hit you with quite
                      a few years.                                                                        I

                                                                                                          I
           CHS:       Yeah, the ones they catch with this, they will hit us with a lot of years,
                      right?
           PURO:      Profe, eh -just realize that - you tell me - remember that - they
                      don't lock you up for what you take out, they lock you up for what you
                      billed. Normally you bill - if you withdraw two million then ten were
                      billed. They're going to get you for ten. If they withdrew ten million

                                                     32
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 36 of 67




                     they billed 30 million. They bill - because when you bill - billing
                     means, when you send Medicare a claim, right? They pay you uh- for
                     example you- you billed 100- $100 pesos. They pay you maybe $50
                     or $60 dollars out of those $100 pesos. But they - but - but they
                     punish you for the $100 that you billed. Because that was your intention,
                     to steal $100, not to steal only $60.
           CHS:      It's ... this is tricky.
           PURO:     You have eh ... [UI] you have a big pile of[UI]. There is Medicare fraud,
                     eh ... money laundering ... a few cases. And even with plenty of [UI].

    Obtaining the CHS's Signature and Discussion of Check Cashing Stores

           91.     On or about April 12,2019, at approximately 1:05pm, PROFE's Second Phone

    called PURO's Phone; the conversation lasted approximately 3 minutes and 24 seconds. During

    the call, PROFE instructed PURO to bring deposit slips from the banks, but to make sure not to

    touch the paper. Rather, PROFE instructed PURO to put the slips in an envelope, noting which

    banks' slips are inside. PROFE also told PURO that he (PROFE) needed the CHS to get a piece

    of paper and to send them the CHS' s signature, meaning the way the CHS signed at Chase Bank.

    PROFE further instructed PURO not to send the signature to PROFE, but rather to send it via

    WhatsApp to the "Loquito" so that he can start preparing the first deposits as twenty-five had

    already arrived. The CHS reported that PURO instructed the CHS to write the CHS's signature

    several times on a piece of paper. PURO then mailed the paper with the CHS's signature to

    PROF E.

           92.     On or about April 12, 2019, at approximately 4:27pm, PROFE's Second Phone

    called PURO's Phone; the conversation lasted approximately 57 seconds. During the call, PURO

    stated that "this guy" needed to get WhatsApp so that he (PURO) could send the signature. PRO FE

    then instructed PURO to send the signature in the mail via priority no matter how much it cost.

           93.     On or about April 16,2019, at approximately 6:17pm, PROFE's Second Phone

    received a call from PANA's First Phone; the conversation lasted approximately 7 minutes and 56
                                                   33
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 37 of 67




    seconds. During the call, PANA gave the phone to MICHAEL. PRO FE informed MICHAEL that

    he (PRO FE) left MICHAEL a page with a bunch of signatures. MICHAEL indicated that he saw

    it. MICHAEL and PROFE agreed that the checks must be "computerized," and not handwritten.

    PROFE and MICHAEL then discussed doing "wires" and PROFE clarified that he has "another

    guy" to go through. PRO FE explained that it would be like the last thing they took out of "Tri,"

    when they took out two-something. PRO FE indicated that his plan is to fill up the ones "up there"

    and then when those are ready, they can start writing "down here." MICHAEL confirmed that

    they have some in the bank already and that by the end of the week, they should be up to "one."

    PROFE confirmed they are with the "cantaloupes." MICHAEL agreed that they are taking it right

    out of their noses.

            94.     During this call, MICHAEL accurately indicated that by the end of the week of

    April 16, 2019, the FMLO obtained over $1,000,000 in proceeds of health care fraud. During

    other intercepted calls, the FMLO has referred to millions as "melons," and "cantaloupes." The

    investigation further revealed that the FMLO continuously used what appeared to be an exact copy

    of one of the signatures that the CHS provided to PURO, which was then provided to PRO FE, and

    finally, to MICHAEL. Bank records revealed that a hand-written check was written from a JP

    Morgan Chase corporate account for Tri-County Homecare, LLC to a shell company titled VMR

    Ventures LLC for approximately $286,475; the check purported to be written on AprilS, 2018 and

    posted on April 13, 2018. Tri-County received over $7 million in deposits from Medicare for

    services that were never rendered through on or about March 28, 2018. As such, this "two-

    something" transfer was made "toward the end" of when the operating accounts received the

    proceeds of health care fraud in "Tri" -County.

    Counter-Surveillance Measures and the FMLO Members' Use of Multiple Vehicles

                                                      34
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 38 of 67




           95.    On or about Aprill5, 2019, at approximately 2:04pm, PROFE's Second Phone

   called PANA's First Phone; the conversation lasted approximately 13 minutes and 30 seconds.

   During the call, PANA asked if PROFE was driving his (PANA's) vehicle. PROFE affirmed.

   PROFE later explained that he sometimes meets him "there" and sometimes at the mall, where

   PRO FE buys himself something. PROFE further stated that he has even met people at the beach.

   PANA indicated that it is good that PROFE watches out for himself. PROFE responded that he

   will never get caught. PANA and PROFE discussed exchanging cars so that people do not see

   them going in and out and PROFE indicated that "black neighborhoods" are the best to work

   because no one is there. PANA further indicated that his (PANA's) vehicle is a "Chrysler." Based

   on my training and experience, the facts of this investigation, and my conversations with other law

   enforcement officers and linguists, I believe that during this call, PROFE and PANA discussed

   their efforts to evade law enforcement surveillance. I believe that PROFE indicated that he meets

   people in furtherance of his criminal activities in a variety of places, including the beach, the mall,

   and "black neighborhoods." I further believe that he indicated he attempts to further evade law

   enforcement by changing vehicles, including trading vehicles with PANA.

    Initial Identification of JC

          96.     On or about April 17, 2019, law enforcement was conducting surveillance in the

   vicinity of JC's Residence. On that day, law enforcement received location information associated

   with JC's Phone. At approximately I :03 pm, location information revealed that JC's Phone was

   in the vicinity of a parking lot of a Home Depot located at I 1305 SW 40 Street, Miami. At that

   time, law enforcement observed a silver, Honda Pilot bearing Florida license plate SAQ70. Law

   enforcement observed the vehicle drive from the Home Depot to the residence located 1217 S W

    117 Court, Miami, Florida ("JC's Residence"). Thereafter, location information associated with

                                                     35
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 39 of 67




    JC's Phone has consistently indicated that JC's Phone is located at JC's Residence throughout the

   night during normal sleeping hours.

    Intercepted Calls Regarding Money Laundering Activities and Hiding Assets

           97.     On or about April 17, 2019, PRO FE's Second Phone called PURO' s Phone; the

   call lasted approximately 16 minutes and 24 seconds. During the call, PROFE told PURO that he

   (PROFE) was on the way, and went on to describe the items that he (PROFE) was delivering.

    PROFE described an envelope with all of the deposit slips that were ready, as well as an envelope

   that is not ready because he did not receive the stuff on time. PRO FE directed PURO to ensure

   that he (PURO) put gloves on, especially when the CHS filled them out and signed them. PRO FE

   further stated that every place PURO needed to go was clearly printed outside the envelope with

   the bank account and the amount. PRO FE instructed that PURO would need to go to TCF and the

    new place where they just opened the bank account the day before, which is where he would

   deposit the "519," meaning the $519,000. PURO agreed to do that the following day. PURO and

   PROFE went on to discuss having the CHS and JIMENEZ go "up there" and "down here" to

   continue making deposits and doing the "little papers." PROFE further instructed PURO that he

    (PURO) would personally be responsible for the "older" man. PURO responded that he (PURO)

   already had eleven accounts open for that new nominee owner, including cards and checkbooks,

   and later added that he had eleven personal accounts, ten business accounts, and eleven savings

   accounts. When PURO offered to give the cards and checkbooks to PROFE, PROFE declined,

    instructing PURO to take charge of that one. PRO FE further indicated that he (PRO FE) would

    need PURO to take "him" to the place in Hialeah once per week to do the little papers and leave

   them there. PROFE inquired about the new nominee owner and PURO described him as between

    35 and 40 years old, with good credit, and lives a quiet life in an apartment in the middle of

                                                   36
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 40 of 67




   nowhere. PURO further indicated that yet another nominee owner is named "Silvestre," but that

   he has only three accounts. PURO specified that he (Silvestre) is the one for whom PROFE paid

   for the passport five or six months before. PRO FE responded that if he (PROF E) needs someone

   quickly, he would prefer to use Silvestre and then send him "over there," suggesting Cuba. PRO FE

   later advised PURO that the following month, they would pay the utilities for the "Chi" location

   so that the accounts would show movement of money for expenses instead ofjust from one account

   to the other.

           98.     During the call, PROFE advised PURO that if everything that was scheduled to

   come in was paid, they should be at 10 or 11 million. PRO FE then instructed PURO on how to

   hide his portion of the money. PROFE explained that this month PURO could deposit about

   $6,000 in both his father's and brother's accounts, for a total of $18,000 between three accounts.

   PROFE explained that when PURO least expected it, he (PURO) would have enough to buy a

   house in cash. PROFE instructed PURO to place the house under PURO's name or under his

   daughter's name because no one can do anything with that, meaning that law enforcement would

   be unable to seize the home if it were purchased in cash in a family member's name. PURO

   reiterated that PROFE would have to teach PURO how to do this.

   April 23, 2019 Surveillance and Intercepted Calls

           99.     On or about April 23, 2019, law enforcement observed PROFE driving a black

   Chrysler 300 bearing Florida transporter plate G7827 J. On that day, intercepted calls revealed that

   PROFE planned to meet PURO in furtherance of their fraud scheme. Law enforcement observed

   that meeting occur at approximately 11:50 am in PURO's vehicle; however after PROFE left the

   meeting in the Chrysler, law enforcement conducting surveillance lost the vehicle when it made a

   tum going toward a shopping center. The plate affixed to the Chrysler is not associated with that

                                                   37                                                     J

                                                                                                          I
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 41 of 67




     vehicle; instead, it is a transportation license plate that is meant to be used by dealers when

     transporting vehicles. Based on my training and experience, the facts of this investigation, and my

     conversations with other law enforcement officers and linguists, I believe that the Chrysler is the

     vehicle that PANA indicated belonged to him, with a false tag affixed to it.

            100.    Later on or about April 23, 2019, law enforcement observed PRO FE again meet

     with PURO at approximately 2:59pm; however, on this occasion PROFE was driving a black

     Mercedes bearing tag GCTN44. After the meeting law enforcement conducted surveillance and

     discovered that PROFE drove to the residence located at 3435 SW 128th Street, Miami. After

     PROFE's arrival, law enforcement observed a grey Lexus bearing license plate GDQW82, which

     is registered to an individual with the initials "J.V.A.," parked at the same residence. Law

     enforcement then observed the Lexus and the Mercedes depart the residence and begin driving in

     the same direction.

            101.    On or about April 23, 2019, at approximately 2:48pm, PROFE's Second Phone

     called PANA's First Phone; the call lasted approximately 3 minutes and 46 seconds. During the

     call, PRO FE and PANA discussed PANA creating deposit slips, which PRO FE needed to pick up.

     PANA apologized and explained that he could not take it to PROFE at the moment because

     "Orian" took his (PANA's) car out real quick. Later, on or about April23, 2019, at approximately

     3:23pm, PROFE's Second Phone again called PANA's First Phone; the call lasted approximately

     5 minutes and 23 seconds. During the call, PRO FE asked if PANA could bring all of the stuff

     down for him. PANA agreed, but indicated that "Orian" left and the stuff was not finished. PANA

     indicated that he (Orian) possibly went to "Layra's" house or something. Later in the call, PROFE

     mentioned that "El Loco" drives fast and PANA pointed out that he (PANA) told him ("El Loco")

     to slow down because if he gets caught, he'll know what's up. Based on my training and

                                                     38
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 42 of 67




    experience, the facts of this investigation, and my conversations with other law enforcement

    officers and linguists, I believe that during these calls, PANA's reference to "Orian" taking

    PANA's vehicle and the later reference to "El Loco" driving fast were references to MICHAEL

    (Alberto Orian Gonzalez-Delgado) driving PANA's vehicle.         MICHAEL's driver license is

    currently suspended; thus, MICHAEL cannot lawfully drive. Furthermore, MICHAEL has a

    familial connection to a female with the first name "Layra."

            102.   On or about April 23, 2019, at approximately 4:28pm, PROFE's Second Phone

    called PURO's Phone; the call lasted approximately 6 minutes and 7 seconds. During the call,

    PROFE and PURO discussed JIMENEZ traveling between Chicago and Michigan in furtherance

    of the fraud scheme and when and where JIMENEZ should deposit their proceeds from the scheme.

    PROFE stated that the "Pariente" should be arriving at PURO's with the stuff. PRO FE stated that

    he was watching the guy (Pariente) tum the street to get to PURO's to drop that stuff off. PROFE

    told PURO to call someone to make sure they were there to receive what was being dropped off.

    Additional Plans to Advance the Money Laundering Scheme through Check Cashing Stores

            103.   On April 24, 2019, at approximately 4:39 pm, PURO called PROFE's Second

    Phone; the call lasted approximately 3 minutes and 15 seconds. During the call, PURO and

    PRO FE discussed the movement of money between bank accounts. PURO also discussed "the

     man at the money exchange," suggesting a check cashing store employee, who told PURO that he

     has "six places" and that they can "give/take to six different places." PURO suggested that they

    "do 10.5 grand at each place, meaning a total of 70 to 80 [thousand]." PURO also informed

     PROFE that four occupational licenses were done.

     April25, 2019 Surveillance

            104.   On or about April25, 2019, at approximately 11:04 am, law enforcement observed

                                                   39
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 43 of 67




    a white Chevy Impala bearing Florida license plate 365TJU- registered to PANA- parked

    close to the Office. At approximately 11:14 am, law enforcement observed a black Mercedes SUV

    bearing Florida tag GCTN44 and a grey Lexus bearing Florida tag G7828J parked at the residence

    located at 3435 SW 128th Avenue, Miami.

    April30, 2019 Surveillance and Intercepted Calls.

           105.    On or about April 30, 2019, law enforcement conducted surveillance in the vicinity

    of the Office. At approximately 12:52 pm, law enforcement observed a grey Lexus bearing Florida

    license plate GDQW82 entering the Office complex. The Lexus parked and PROFE exited the

    passenger side of the vehicle and entered the staircase entrance of the building. The driver of the

    vehicle remained in the Lexus. At approximately 2:06pm, law enforcement observed PRO FE exit

    the building with a second male, later identified as MICHAEL. MICHAEL entered a black

    Lincoln bearing license plate 280TPE and departed the area. Records maintained by DAVID

    revealed that the Lincoln is registered to a female with the initials "E.N.C." Law enforcement

    followed the Lincoln to the Miami International Airport, where it was lost in traffic in the

    departures area for American Airlines.

    Surveillance at the Florida Office

           106.    On or about May 2, 2019, law enforcement conducted surveillance in the vicinity

    of the Office. At approximately 11:08 am, law enforcement observed a white Ram truck bearing

    Florida tag BXDX76 arrive and park in the complex parking lot; PANA exited the driver's side of

    the vehicle. At 1:14 pm, a black Lincoln bearing Florida tag 280TPE arrived at the complex.

    MICHAEL exited the vehicle carrying a yellow box and what appeared to be a piece of paper.

    MICHAEL walked toward the stairwell of the apartment complex. At approximately 2:16pm,

    PANA walked to the white Ram truck while appearing to talk on a phone; PANA then walked

                                                    40
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 44 of 67




     back to the stairwell, appearing to carry a cellular telephone charger.

     "Slingshot" Accounts

            107.    On or about May 2, 2019, at approximately 2:10 pm, PROFE's Second Phone

    called PURO's Phone; the conversation lasted approximately 2 minutes and 34 seconds. During

    the call, PURO advised PROFE that the CHS had a problem at "MB." PURO explained that the

     CHS was asked for the last three for the Chase accounts, which was further explained in later calls

            108.    On or about May 2, 2019, at approximately 2:17pm, PROFE's Second Phone

    called MICHAEL's First Phone; the conversation lasted approximately 4 minutes and 14 seconds.

     During the call, PROFE told MICHAEL that the CHS's account at MB Financial had been blocked

     because they noticed that the account from Chase was also the CHS's. PROFE indicated that he

     did not think that should be a problem because he is not getting a lot of funds and they use those

    places like a slingshot to send it back down here. MICHAEL responded that the MB Financial

     account has 128 and it is the business account. PROFE stated that they need to provide an email

     like the same thing they did the other day showing that those deposits into MB with the copies of

     those checks having been cleared.

            109.    On or about May 2, 2019, at approximately 2:21 pm, PROFE's Second Phone

     called PURO's Phone; the conversation lasted for approximately 5 minutes and 30 seconds.

     During the call, PROFE asked if PURO had "the person's" email address. PURO affirmed and

     indicated that he will send "it" to "him." PROFE further told PURO to put WhatsApp on the

     phone so he (PURO) can send a picture of that to the other guy, to "MICHAEL." After telling

     PURO to call MICHAEL, PROFE stated that he (PROFE) would call MICHAEL and requested

     that PURO give him five minutes. PROFE told PURO that the CHS is supposed to look like he

     has three of four million dollars, or even 300,000, and that he should not look like he is just going

                                                      41
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 45 of 67




     to wait around for small amounts of money. PROFE instructed PURO to tell the CHS to say that

     if it is not going to work, then to get a cashier's check in the CHS' s name, to close both accounts,

     and stop doing business with the bank.

            110.    On or about May 2, 2019, at approximately 2:27pm, PROFE's Second Phone again

     called MICHAEL's First Phone; the call lasted approximately 5 minutes and 32 seconds. During

     the call, PROFE asked MICHAEL if he had the information to speak with the one who calls him

     "MICHAEL." MICHAEL confirmed that he had the number. PROFE then asked MICHAEL to

     call the other individual so that MICHAEL could provide the information of where they are going

     to send the email. MICHAEL agreed to do it that day and stated that he was looking at the account

     as they spoke. After MICHAEL discussed various funds and transactions, PROFE stated that he

     would rather have the guy call MICHAEL. Call data revealed that at approximately 2:47 pm,

     PURO's Phone called MICHAEL's First Phone; the call lasted approximately 1 minute and 7

     seconds.

            Ill.    Reporting by the CHS and consensually recorded calls be.tween the CHS and PURO

     revealed that the CHS's experience at MB Financial in Chicago is consistent with the information

     discussed in these calls. More particularly, when the CHS attempted to cash a check written to the

     CHS from a Chase account, MB Financial sought confirmation that the funds in the Chase account

     were sufficient to cover the check. In fact, the Chase account is a second operating account for

     Care. Chase records have revealed that account has been wholly funded by money that was

     fraudulently obtained from Medicare.

            112.    Based on my training and experience, the facts of this investigation, and my

     conversations with other law enforcement officers and linguists, I further believe that after

     receiving this information from PURO, PROFE called MICHAEL, who was able to electronically

                                                      42
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 46 of 67




    access the MB Financial account while speaking to PRO FE. I thus believe that MICHAEL assists

    the FMLO in not only fraudulently billing Medicare, but also in the complex, multi-jurisdictional

    money laundering scheme.

    PANA drives multiple vehicles.

           113.    On or about May 3, 2019, at approximately 8:59am, law enforcement observed a

    white Dodge Ram, a white Chevy Impala, and a dark Chrysler 300 parked in the driveway of

    PANA's Residence. All of the vehicles were parked with the license plates towards the residence

    and could not be seen from the street.

    Additional Surveillance at the Office

           114.    On or about May 6, 2019, law enforcement conducted surveillance in the vicinity

    of the Office. At approximately II :29 am, law enforcement observed a dark grey Chrysler 300

    bearing Florida tag G7828J arrive at the complex and park. PANA was the driver and sole

    occupant of the vehicle; at approximately 11 :30 am, PANA exited the vehicle, obtained an item

    from the trunk, and then approached the building. At approximately 11 :31 am, PANA entered the

    east stairwell and exited on the fifth floor of the building.   At approximately !2:08pm, law

    enforcement observed a black BMW bearing Florida tag GCTN44 arrive at the Office complex;

    the BMW parked in a handicap parking space near the entrance of the building. At approximately

    1:24pm, law enforcement observed PRO FE exit the building. Shortly thereafter PRO FE entered

    the black BMW and departed the area. At approximately 2:02 pm, law enforcement observed

    PANA enter the Chrysler 300 and depart the area. At approximately 2:10 pm, PANA returned to

    the complex and parked. At approximately 2:13 pm, law enforcement observed PANA on the

    balcony ofthe fifth floor of the building. At approximately 2:57pm, PANA departed the area in

    the Chrysler 300. At approximately 4: I 0 pm, a black Lincoln was observed entering the parking

                                                   43
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 47 of 67




     lot at the complex; MICHAEL exited the vehicle.

     PURO Directs Cash Withdrawals from Five Different Banks

            115.   On or about May 6, 2019, the CHS conducted a recorded meeting with PURO, and

     others. On that date, at approximately 2:02pm, PURO picked up the CHS in a silver Nissan Rogue

     in the vicinity of 12890 SW 8th Street, Miami. Law enforcement observed PURO drive the CHS

     to the Bank of America located at 10081 W Flagler Street in Miami; there, the CHS entered the

     bank alone and withdrew funds from an account in the CHS' s name. The CHS exited the bank

     and PURO drove the CHS to a TD Bank located at 9201 W Flagler Street in Miami. The CHS

    again entered the bank alone and withdrew funds from an account in the CHS's name. The CHS

     exited the bank and PURO drove the CHS to a Regions Bank located at 8373 W Flagler Street in

     Miami. The CHS entered the bank alone, withdrew funds, and returned to PURO's vehicle. PURO

    drove the CHS to BB&T Bank located at 7900 W Flagler Street in Miami, where the CHS entered

    the bank and withdrew funds. PURO then drove the CHS to a Citibank located at 7795 W Flagler

     Street, followed by a Citibank located at 10805 NW 41st Street in Miami. Thereafter, PURO

     returned the CHS to the location where PURO picked up the CHS.

    May 7, 2019 Surveillance at the Office and Meetings with PURO and PROFE

            116.   On or about May 7, 2019, law enforcement conducted surveillance in the vicinity

     of the Office. At approximately 11 :21 am, law enforcement observed the dark grey Chrysler 300

     bearing Florida tag G7828J in the parking lot at the complex. At approximately 12:00 pm, PANA

     entered the Chrysler 300 and departed the area. At approximately 12:18 pm, law enforcement

    observed the Chrysler 300 in the parking lot at the Home Depot. At approximately 12:54 pm, law

    enforcement observed PANA depart the parking lot in the Chrysler 300; at approximately 1:08

    pm, PANA arrived at the parking lot at the Office, exited the vehicle carrying what appeared to be

                                                   44
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 48 of 67
                                                                                                         I
    two plastic filing bins, and approached the building.

           117.    On or about May 7, 2019, at approximately 2:16pm, PROFE's Second Phone

    called PANA's First Phone; the call lasted approximately 2 minutes and 13 seconds. During the

    call, PRO FE told PANA that he (PRO FE) needed the US Bank personal card for the CHS because

    that is the one used to pay for travel expenses. PRO FE indicated that he also needed the personal

    and business one for PNC. PANA responded that they were ready. PROFE asked PANA to meet

    him halfway so that PANA could give him (PROFE) the cards; PROFE then said he would be

    there in two minutes, as in down the street from PANA.

           118.    At approximately 2:21pm, a black BMW bearing Florida tag GCTN44 arrived at

    the parking lot at the Office. At approximately 2:24 pm, PROFE and PANA appeared to have a

    brief conversation; PRO FE then entered the BMW and PANA entered the Chrysler 300 and both

    departed from the area.

           119.    At approximately 2:29pm, law enforcement observed PROFE standing outside of

    the BMW parked in the vicinity of 2451 SW 118 Court, Miami, Florida. At approximately 2:37

    pm, PROFE's Second Phone called PURO's Phone; the call lasted approximately 1 minute and 40

    seconds. During the call, PURO told PROFE that he (PROFE) could take "that" to PURO's

    brother at PURO's Residence. PROFE agreed and said he would go at that time. The BMW was

    still present at that location at approximately 2:54pm.

           120.    At approximately 4:16pm, a black Lincoln bearing Florida tag 280TPE arrived in

    the complex parking lot at the Office. MICHAEL exited the vehicle and approached the building.

    At approximately 5:13 pm, MICHAEL and PANA exited the building; MICHAEL entered the

    Lincoln and PANA entered the Chrysler 300; both departed the area. At approximately 5:30pm,

    law enforcement observed PANA and PROFE meeting next to PROFE's black BMW in the

                                                    45
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 49 of 67




    vicinity of Royal Green Elementary, located at 13047 SW 47th Street in Miami. Thereafter, both

    vehicles left the area.

            121.     At approximately 4:54pm, PROFE's Second Phone called PURO's Phone; the

    call lasted approximately 2 minutes and 32 seconds. During the call, PROFE asked PURO where

    he was because PRO FE wanted to take PURO the "little papers." PURO agreed. At approximately

    5:38pm, PROFE's Second Phone called PURO's Phone; the call lasted approximately 30 seconds.

    PROFE told PURO that he was there and told PURO to step out. PURO agreed.

    Intercepted Calls and Text Messages Regarding Shell Companies and Bank Accounts, and
    Surveillance at the Office

            122.    On or about May 8, 2019, at approximately 1:59 pm, PRO FE's Second Phone

    called PANA's First Phone; the call lasted approximately 4 minutes and 10 seconds. Due to

    technical difficulties, only PROFE's side of the conversation was intercepted. During the call,

    PROFE requested the individual on the line to text him (PROFE) the business and which bank

    belongs to the business so he can give the information to the guy so he can get that thing. At

    approximately 2:11pm, PANA's First Phone sent a text message to PROFE's Second Phone with

    the following information: "R Wilmar Catering & event," "A Elite lasdcape desing [sic] inc," and

    "Pnc 9044 [the CHS], Mbf3539 An, Born 0012 An, Fbm 8207 An." At approximately 2:22pm,

    PROFE's Second Phone called PANA's First Phone; the call lasted approximately 52 seconds.

    During the call, PROFE thanked PANA for the text message, but specified that he (PROFE)

    wanted to know if the PNC account for the CHS is for the personal account or the business account.

    PANA acknowledged PROFE's request. At approximately 2:39pm, PANA's First Phone sent a

    text message to PROFE's Second Phone. The text message included, "PNC Ant, RPG Industrial

    service supply," and "BMO Ant, Ace freight & Cargo transport," and "BMO Ant, Personal."


                                                   46
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 50 of 67




           123.    On or about May 8, 20 19, law enforcement conducted surveillance in the vicinity

    of the Office. At approximately 2:55 pm, PANA's Second Phone called MICHAEL's Second

    Phone, which is associated with "Orian" in open source reporting. That call lasted approximately

    38 seconds. At approximately 3:01pm, PANA left the area driving a white Dodge Ram truck.

           124.    At approximately 3:03 pm, MICHAEL's Second Phone called PANA's Second

    Phone; the call lasted approximately 1 minute and six seconds. Around this time, law enforcement

    observed a male exit a white Nissan Infiniti, bearing Florida license plate JZXR08 and enter the

    Dodge Ram on the west side of the Navarro Pharmacy located at 11865 SW 26th Street, Miami

    Florida. The Infiniti is registered to a female with the first name "Layra," who is legally married

    to MICHAEL.

           125.    At approximately 3:06pm, law enforcement observed the Dodge Ram drive back

    to the parking lot at the Office and park. There, PANA and MICHAEL exited the vehicle and

    entered the stairwell. At approximately 3:11 pm, PANA's First Phone called PROFE's Second

    Phone. During the intercepted call, PANA told PROFE that the "guy" was "there." MICHAEL

    then got on the phone and the conversation continued in both English and Spanish. PROFE told
                                                                                                          I
    MICHAEL that he (PROFE) is getting the "insurance."            MICHAEL responded, "yeah, the

    Worker's Camp." PRO FE confirmed and indicated that he needed the names so that he could get

    a couple of quotes.

           126.    On or about May 8, 2019, at approximately 4:47pm and 4:48pm, PANA's First

    Phone sent the following text messages to PROFE's Second Phone:

           Chase personal. Michig
           3686 checks are missing
           Usbank Personal Michig
           3691 checks are missing


                                                    47
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 51 of 67




           BOA personal Michig
           4168 checks are missing

    May 13, 2019 Surveillance

           127.    On or about May 13, 2019, law enforcement conducted surveillance at various

    locations. At approximately 12:05 pm, law enforcement observed several vehicles parked outside

    the residence located at 15160 SW 27th Ave, Miami, including a white transit van bearing a Florida

    license plate beginning with JCF.      At approximately 2:06 pm, law enforcement observed

    MICHAEL and an unidentified male moving an object into the white van; law enforcement then

    observed the white van depart the residence located at 15160 SW 27th Ave, Miami.

           128.    On or about May 13, 2019, at approximately 3:54pm, PROFE's Second Phone

    called PURO's Phone; the call lasted approximately 2 minutes and 29 seconds. During the call,

    PURO asked if PRO FE was going to pick up the worker compensation things, adding that all three

    were ready. PROFE told PURO that if they are ready, to give them to him (PROFE). After

    discussing the need to pay for rent in Michigan and Chicago, PURO told PROFE that PROFE

    could pass by whenever PROFE wanted. At approximately 4:00pm, PROFE's Second Phone

    called PURO's Phone; the call lasted approximately 17 seconds. During the call, PROFE stated

    that he was "there." PURO responded that his brother was going out. At approximately 4:06 pm,

    PURO's Phone called PROFE's Second Phone; the call lasted approximately 2 minutes and 39

    seconds. During the call, PURO apologized and asked PRO FE to return because he (PURO) forgot

    something for "Madurito." During many intercepted calls, the FMLO refers to JIMENEZ as

    "Madurito." PROFE agreed to return; later in the call PRO FE informed PURO that he was there.

           129.    On or about May 13, 2019, at approximately 4:10pm, PROFE's Second Phone

    received the following text message from PANA's First Phone:


                                                   48
    Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 52 of 67




               [CHS] personal
               Citibank - Cheques
               Iberia - Cheques
               Gables Industrial Cleaning
               Iberia - Cheques y Login
               Excel Consulting Group
               Suntrust- Cheques

               130.    On or about May 13, 2019, at approximately 4:14pm, PROFE's Second Phone

        called PANA's First Phone; the call lasted approximately 4 minutes and 17 seconds. MICHAEL

        answered the phone and greeted PROFE. PROFE asked MICHAEL if he was still "there."

        MICHAEL confirmed, and indicated that he was on the phone. MICHAEL mentioned that he sent

        PROFE a message. PROFE confirmed that he received it. Later in the call, MICHAEL asked if

        the guys finished making the deposits. PROFE confirmed and MICHAEL added that he had two

        or three deposits that needed to be done. PRO FE stated that they can go tomorrow if MICHAEL

        wants to leave the deposits for the Chi, if they have any. PRO FE asked if they have any for this

        week and MICHAEL said, "of course." PRO FE indicated that he would be there soon.

               131.     At approximately 4:48pm, PROFE arrived in the parking lot at the Office in the

        black BMW bearing license plate GCTN44; PROFE parked and entered the building.                At

        approximately 6:05 pm, 6:09 pm, and 7:20 pm, PROFE and PURO spoke over the telephone

        regarding meeting up later at a Navarro.

               132.    At approximately 7:33pm, PROFE, PANA, and MICHAEL exited the building.

        PROFE entered the black BMW and departed the area while PANA and MICHAEL appeared to

        engage in conversation in the parking lot at the Office. PANA then entered the white Chevy Impala

        bearing license plate 365TJU and MICHAEL entered the white Ford van bearing license plate

        JCFW74; both of these vehicles are registered to PANA. PANA departed the area and was not

        followed. MICHAEL departed the area and drove back to the residence located at 15160 SW 27th
l
I
                                                       49
i
l
I
I
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 53 of 67




    Ave, Miami, where MICHAEL exited the van.

           133.    At approximately 7:34pm, PROFE's Second Phone called PURO's Phone; the call

    lasted approximately 20 minutes and 36 seconds. During the call, PURO and PRO FE realized that

    they had gone to different Navarros; they then agreed to both drive to PURO's Residence and meet

    there. PURO and PROFE then proceeded to discuss the items that PROFE was taking PURO.

    PROFE indicated that he was taking detailed labeled envelopes for each thing. PROFE went on

    to explain the various cards that he (PRO FE) put in different envelopes, and further explained that

    he did small deposits of approximately 9 for iBeria and Bank United, and a big deposit for Wells

    Fargo that was around 280. PURO and PROFE further discussed the accounts for which they

    needed to obtain checks, and PURO explained that he had obtained checks from SunTrust and

    iBeria starting at 7000. PROFE also stated that they still had about 1.6 or 1.7 in the Chase account

    and because it would be closing the following Tuesday, he (PROFE) wanted them to return on

    Sunday so that they could be ready on Monday if anything happens. PRO FE further stated that

    after all this ended the party would be ending and all they would have to do is deal with trickles.

    PURO stated that he could not wait until he received his "melon," meaning a million, that he has

    never had a "melon," and that he could not imagine how it must feel to have that. PROFE then

    instructed PURO to return on Friday because it would be the first time going to Hialeah and

    PROFE preferred PURO to do it because he already knew where to go.
                                                               •
    MICHAEL and PRO FE Work in Furtherance of the FMLO at the Office.

           134.    On or about May 14, 2019, at approximately 2:38pm, PROFE's Second Phone

    received a call from PANA's First Phone; the call lasted approximately 3 minutes and 7 seconds.

    During the call, PANA asked PROFE about the CHS's US Bank accounts and discussed the status

    of a check. PRO FE told PANA that he (PRO FE) was about to arrive. PRO FE further stated he

                                                    50



                                                                                                           I
                                                                                                           I
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 54 of 67




    had everything ready for the guy and the only thing needed is the signatures and to put it into

    envelopes.

            135.   On or about May 14, 2019, at approximately 2:55pm, law enforcement observed

    PANA leaving the Office complex driving a white Chevy Impala bearing Florida tag 365TJU. At

    approximately 2:57 pm, MICHAEL arrived at the Office complex driving a Ford van bearing

    Florida tag JCFW74. MICHAEL exited the vehicle, entered the building, and entered an apartment

    on the fifth floor of the building while appearing to talk on the phone. At approximately 3:04pm,

    MICHAEL exited the apartment and entered the Ford van; approximately one minute later,

    MICHAEL exited the van while appearing to be on the phone, entered the building, and entered

    an apartment on the fifth floor.

           136.    At approximately 3:51 pm, PANA's First Phone called PROFE's Second Phone;

    the call lasted approximately l minute and 26 seconds. During the call, PROFE asked MICHAEL

    how long he (MICHAEL) thought it would take. MICHAEL responded that he was there because

    the other guy was not there and that he (MICHAEL) was doing them already. PROFE indicated

    that he looked for the little papers and would help him (MICHAEL) in a little while. PROFE

    stated that he would pass by in a couple of minutes. MICHAEL requested that PROFE bring some

    food like McDonald's.

            137.   At approximately 3:53 pm, PANA's First Phone called PROFE's Second Phone;

    the call lasted approximately 2 minutes and 24 seconds. During the call, MICHAEL asked about

    TCF Bank and indicated that he had a receipt from the 8th and the card from a representative

    inside. After PROFE explained that they both have accounts at TCF and instructed MICHAEL to

    look at the last four, MICHAEL specified that he was looking at a printout from TCF for Care.

    MICHAEL further added that it was from JIMENEZ from his personal account. PROFE clarified

                                                   51
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 55 of 67
                                                                                                        I
                                                                                                        I
    that they had forgotten one cash out and that they could not find the check. MICHAEL responded

    that he was going to make a new check for it and leave it at that. PRO FE suggested that if he

    wanted to make one, he could make one bigger, for whatever that was worth and whatever this

    week was worth. MICHAEL stated it was 94. PROFE agreed that was good enough. PROFE

    reminded MICHAEL that they needed the EFT, too. PROFE indicated that he (PROFE) would

    then go help him (MICHAEL).

            138.    At approximately 5:16pm, PROFE's Second Phone called ALEX's Phone; the call

    lasted approximately 14 minutes and 3 seconds. During the call, PROFE and ALEX discussed the

    scheme and PROFE informed ALEX that for the next week they would start with the little papers

    and that probably that Friday, they would have papers for him. ALEX responded that once he

    (ALEX) got the plastic on Friday, he would do his rounds.

            139.    At approximately 5:26pm, while the call between PRO FE and ALEX was ongoing,

    law enforcement observed PROFE driving a white BMW bearing Florida tag PE299W enter the

    Office complex and park the vehicle. PRO FE exited the vehicle while appearing to talk on a phone

    and carrying what appeared to be a fast food bag, entered the building, and entered an apartment

    on the fifth floor.

            140.    At approximately 5:52pm, PROFE's Second Phone called PURO's Phone; the call

    lasted approximately 1 minute and 17 seconds. During the call, PRO FE asked about access to the

                                                                                                        '
                                                                                                        ''
    iBeria account. PURO indicated that he (PURO) had a paper with everything detailed for PRO FE.

    PURO added that the checkbooks were done and PURO and PRO FE agreed to meet. After several          I
                                                                                                        '




    calls regarding when and where they would meet and a card from BMO Bank that may have been

    missing, PURO and PROFE eventually agreed to meet at PURO's Residence.



                                                   52
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 56 of 67




           141.    At approximately 8:56pm, PROFE exited the Office building and entered the white

    BMW. At approximately 9:05 pm, PROFE told PURO he was "there."

    May 16,2019 Intercepted Calls Regarding Check Cashing Stores.

           142.    On or about May 16, 2019, at approximately 11:05 am, PROFE's Second Phone

    received a call from JC's Phone; the call lasted approximately 9 minutes and 40 seconds. During

    the call, JC mentioned that he had just seen the guy from Okeechobee. JC explained that the

    "Okeechobee guy" does not want one "pioneer," meaning nominee owner, to write to another

    "pioneer" and then in tum have that "pioneer" write to this same one. JC explained that this will

    form a circle, and it is seen more. PROFE responded that this is the way it was before, but that if

    the "Okeechobee guy" does not want it this way, it is understandable. JC and PROFE agreed that

    the one writing does not need anything, but the one who receives needs everything. JC confirmed

    that it is much better ifthey use worker's comp. PROFE explained that only one ofthe three was

    ready. JC added that the Okeechobee guy requested for JC to send one for the next day and that

    the other could go Monday or sometime the following week. JC confirmed that the Okeechobee

    guy wanted to sign "them" up and PRO FE agreed to give JC the papers for the forms. After further

    conversation, PROFE asked if both places want checks made via the computer, to which JC

    responded that he was not told anything about that for the one on 8th. JC and PROFE agreed to

    sign one up the following day without papers, meaning at the Okeechobee guy's place. JC then

    requested that PROFE send the same driver as last time and indicated that it is a problem that the

    driver knows who he (JC) is and vice versa, and repeated that he does not want to bring someone

    new into the mix.

           143.    Based on my training and experience, the facts of this investigation, and my

    conversations with other law enforcement officers and linguists, I believe that during this

                                                    53
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 57 of 67




    conversation, JC and PROFE discussed the structure of how the FMLO would launder money

    through check cashing stores to make the transactions appear legitimate. I believe that the

    "Okeechobee guy" is JC's contact at a check cashing store located in the vicinity of Okeechobee

    Road in Hialeah. In order to open an account through which a business may cash checks at a check

    cashing store, certain regulations must be followed. As described here, the "Okeechobee guy" has

    indicated to JC that in order for the nominee owners to open accounts at that check cashing store,

    they would need to show proof of payment for an occupational license and worker's compensation

    insurance. JC and PROFE further discussed that only one nominee owner or "pioneer" would

    open an account at the check cashing store and the two others would write checks to that one with

    the account. The "Okeechobee guy," unlike other check cashing stores, would not allow two

    nominee owners to opens accounts at his store and cash checks for each other, because that appears

    more suspicious. Furthermore, only the "Okeechobee guy" was requiring that the checks be

    "computerized," meaning printed, as opposed to hand-written.

    Meeting with ALEX and PURO to Withdraw Money at a Check Cashing Store

           144.   On or about May 17,2019, the CHS conducted a consensual recording with ALEX,

    PURO, and others. That morning, ALEX drove the CHS to various banks, including Bank of

    America, Amerant, iBeria, and CitiBank where the CHS went inside and withdrew money. The

    CHS relinquished the funds to ALEX.

           145.    When the CHS was done with ALEX, the CHS went with PURO, CHAMACO,

    and JIMENEZ to various places. One of the locations they went was a check cashing store located

    off Okeechobee and NW 95th Street, in Hialeah Gardens. While there, the CHS was told to wait

    outside while JIMENEZ went inside to "register." Thereafter, the CHS and JIMENEZ made



                                                   54
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 58 of 67




    various deposits and attempted to get an additional "occupational license" for one of the

    corporations opened in the CHS' s name.

           146.    Call data revealed that prior to May 17, 2019, JC's Phone was not in contact with

    PURO's Phone. However, on or about May 17,2019, JC's Phone and PURO's Phone were in

    contact on many occasions, beginning at approximately 9:46am for approximately 2 minutes and

    33 seconds; as well as at approximately 10:24 am (38 seconds), 11:06 am (1 minute and 4 seconds),

    11: 15 am (1 minute and 48 seconds), 11 :3 5 am (1 minute and 10 seconds), 12:30 pm (1 0 seconds),

    2:36 pm (56 seconds), 7:26 pm (4 minutes and 25 seconds), and 8:05 pm (2 minutes and 44

    seconds). This contact with PURO shows JC's role in facilitating the FMLO establishing accounts

    at check cashing stores.

    Surveillance of JC

           147.    On or about May 20, 2019, at approximately 12:20 pm, location information

    associated with JC's Phone indicated that the phone was located at JC'S Residence.                At

    approximately 12:25 pm, PROFE's Second Phone called JC's Phone; the call lasted approximately

    2 minutes and 58 seconds. During the call, PROFE asked if the "pariente" was registered; JC

    affirmed that one of them was. JC continued that the guy called him (JC) and he (JC) was going

    to inform PRO FE that the guy would take the same one they took to Hialeah to 8th. After PRO FE

    and JC discussed getting worker's compensation insurance for various companies, PROFE told JC

    to tell the guy that he will take it to him this week. JC responded that it could be taken to the guy

    the following day. PRO FE said he would prepare it for him.

           148.    At approximately 12:28 pm, law enforcement observed JC depart JC'S Residence

    driving a Chevy Tahoe. At approximately 12:37 pm, location information associated with JC's

    Phone indicated that the phone was located close to Florida International University ("FlU"),

                                                     55
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 59 of 67




    located on 8th Street; at that time, law enforcement observed JC driving on 8th Street, in the

    vicinity of FlU. At approximately 12:40 pm, law enforcement observed JC arrive at an AutoZone

    located at 9806 SW 8th Street; shortly thereafter, at approximately 12:45 pm, law enforcement

    observed JC inside AutoZone. At approximately 12:51 pm, location information associated with

    JC's Phone revealed that the phone was located in the vicinity of the AutoZone. At approximately

    12:52 pm, law enforcement observed JC depart the AutoZone in the Tahoe. At approximately

    1:05 pm, location information associated with JC's Phone revealed that the phone was located in

    the vicinity of the parking lot near the intersection of Coral Way and SW 122nd Avenue; at that

    time, law enforcement observed JC drive into the parking lot, drive through the lot multiple times,

    and then exit the parking lot going north on SW 122nd Avenue. At approximately 1:07 pm, law

    enforcement observed JC arrive at JC's Residence. At approximately 1:10pm, law enforcement

    observed JC appearing to work on the Honda Pilot that was parked in the vicinity of JC's

    Residence. At approximately 1:21pm, location information associated with JC's Phone revealed

    that the phone was located in the vicinity of JC's Residence.

           149.    Later, on or about May 20, 2019, at approximately 2:40 pm, law enforcement

    observed JC leave JC' s Residence and drive the Honda Pilot to 8150 SW 8th Street. There, law

    enforcement observed JC walk up the stairs to the second floor of the building, unlock and door,

    and enter the location marked "JV & Son Security" on the window. Records maintained by the

    Florida Division of Corporations revealed that J. V. & Son Security Services Corp is registered to

    Jose Valladares (JC), at 8150 SW 8 St, Suite 218, Miami, Florida-the same location where law

    enforcement observed JC on that day.

           150.    Further investigation revealed that a Boost Mobile store is located in Suite 116, in

    the same building as JC's business. Records maintained by the Florida Division of Corporations

                                                    56
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 60 of 67
                                                                                                             I
    revealed that 8150 SW 8th Street, 116, Miami, Florida is the principal address ofEcelulares Corp.
                                                                                                             I
    Subscriber data associated with PROFE's First Phone, PROFE's Second Phone, PROFE's Third
                                                           I

    Phone, PANA's First Phone, and Michael's First Phone revealed that the service for all of these

    phones was initiated at Ecelulares Corp. Furthermore, intercepted calls revealed that JC is the

    individual who acquires the phones that PROFE uses in furtherance of the FMLO.

           151.    On or about May 23, 2019, at approximately 3:02pm, PROFE's Second Phone

    called JC's Phone; the call lasted approximately 9 minutes and 17 seconds. During the call, JC

    informed PROFE that he (JC) needed to tell PROFE about something that happened to him (JC).

    JC explained that someone was following him. PROFE asked if JC got stopped. JC responded

   that he called the police on the guy and told the police officer that if the person following him was

    law enforcement, he did not care, but if it was a criminal, JC did care. JC further explained that

   this happened the day after he saw "El Loquito" or the "Crazy." JC complained the El Loquito is

    not aware of his surrounding and indicated that he (JC) prefers to meet with the "Primo" instead

    ofEl Loquito. PROFE explained that El Loquito lives with his brother and his elderly parents who

    are ill and that he (El Loquito) must take care of his parents by changing their diapers. JC explained

   that he does not distrust El Loquito in that sense, but only that he is not aware of his surroundings.

    PROFE agreed.

           152.    JC further described the incident when someone was following him, stating that he

    could not remember whether it happened on Thursday or Friday. JC stated that after he noticed

   the car following him, he thought twice at first because at that time he was not working and he did

    not have anything on him. But he explained that when the officer came, JC pointed to the car that

    was following him. The car left and the officer lost him. When the officer came back, JC asked

   the officer to write down in his report that he (JC) is carrying a gun and next time he is going to

                                                     57
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 61 of 67




    shoot the individual in the head. JC further postulated that the police had been in the shopping

    center looking for someone and PRO FE and JC agreed that the shopping center is not a good place

    to do transactions. JC indicated that he was waiting for the "Okeechobee guy" at the barbershop,

    but that because he always waits in the back to avoid being seen, he (JC) got stuck in the midst of

    boxes being unloaded and transferred to a car. PRO FE proposed that it is better for JC to take the

    items to his (JC's) house and then later on, to meet PROFE and do their transaction inside a

    supermarket.

           153.    Later in the call, PROFE and JC discussed how many individuals are registered at

    the location on 8th and that one is missing worker's camp. JC and PROFE discussed how they

    could get "150 per week." JC stated that they need to start now, to which PRO FE agreed. PRO FE

    indicated that he is going to change this phone for the other one that he had purchased. JC told

    PROFE to let him (JC) know so that JC could change his phone at the same time.

           154.    Based on my training and experience, the facts of this investigation, and my

    conversations with other law enforcement officers and linguists, I believe that during this call, JC

    explained what happened when law enforcement was conducting surveillance on Tuesday, May

    21, 2019. I thus believe that JC inaccurately indicated this incident occurred on the previous

    Thursday or Friday. Further, I believe the individual referred to as "El Loquito" is PURO, who is

    known to live with his brother and elderly father. The investigation has revealed that PURO's

    Phone and JC's Phone were in communication approximately 30 times from on or about May 17,

    2019 to on or about May 21, 2019 and that JC facilitated PURO taking the CHS and JIMENEZ to

    the check cashing store off of Okeechobee Road to register an account on or about May 17, 2019.

    I further believe that JC and PROFE are continuing to work together to launder money for the



                                                    58
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 62 of 67




    FMLO and are attempting to conceal their criminal activity, at least in part, by obtaining and using

   new phones on a regular basis.

    Nu-Wave and Tri-County HHAs show FMLO's Pattern of Conduct

           155.    During the course of the investigation and through coordination with the FBI

    Detroit Field Office, law enforcement learned that a similar pattern of health care fraud had been

   replicated multiple times in the Detroit area. Those investigations revealed that other HHAs -

    including Nu-Wave and Tri-County -         had been purchased in nominee owners' names and

    appeared to follow a similar pattern of fraud, by submitting a large number of RAPs for home

    health services that were not rendered, and then laundering the proceeds through numbers shell

   companies and straw accounts.          Law enforcement officers in Michigan provided A TM

   photographs of an individual who withdrew the proceeds of health care fraud associated with Nu-

    Wave, including two ATM withdrawals for $3,000 each on or about January 12,2018 in Miami.

    The CHS positively identified that individual as ALEX.

           156.    Further investigation into Nu-Wave has revealed thatNu-Wave was purchased in a

    nominee owner's name in or around October 2016. As a result of fraudulently billing Medicare

    for RAP claims, more than $36,000,000 was paid and withdrawn from in or around October 2016

    through in or around April 2018, and the criminal proceeds were laundered in a manner consistent

    with the scheme described herein. Law enforcement identified more than 140 bank accounts that

    were associated with this scheme to launder the fraudulent funds obtained through fraudulently

    billing Medicare for services that were never rendered. The corporations associated with the bank

    accounts followed similar naming conventions as discussed further herein supra. For example,

    one nominee owner had corporations such as Andrades Staffing Services Corp, Ebiz It Corp, Eze

    Cleaning Service Inc, Macro Data Integration Corp., Precision Equipments [sic] Unlimited Corp.,

                                                    59
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 63 of 67




    Superior Representation Inc., and several personal accounts.       Another nommee owner had

    corporations such as AI Supplies & Inventory Inc, Al Supplies and Inventory Services, NR

    Staffing Services Inc, Best Results Marketing Inc, and several personal accounts.        Another

    nominee owner had corporations such as Best American Courier Corp, Best Network &

    Maintenance Corp., Best Trucking Transportation Corp, JRG Carpentry Inc, and several personal

    accounts.

           157.    Law enforcement officers in Detroit further identified Tri-County as having been

    purchased in the name of a different nominee owner on or about February 13, 2017. As a result

    of fraudulently billing Medicare for RAP claims, approximately $7,400,000 was paid and

    withdrawn from in or around February 2017 through in or around July 2018 after the money was

    laundered consistent with the scheme described herein.

           158.   The Program Integrity Manager for AdvanceMed reported that on March 26, 2019,

    Care submitted its first claims for payment for approximately ten beneficiaries.       All of the

    beneficiaries were from outside the state of Michigan and each beneficiary had a different

    prescribing physician, all of whom were from Michigan. Furthermore, each of these beneficiaries

    had also been billed in other schemes tied to the FMLO, including at the Nu-Wave and Tri-County

    HHAs. AdvanceMed further reported that the total value of the ten claims that were submitted,

    after three were re-submitted after correcting a diagnosis code, was approximately $20,209. 4

           159.   Thereafter, the FMLO exponentially increased its submission of fraudulent claims

    to Medicare for services that were never rendered.         The Program Integrity Manager for



    4
      AdvanceMed further advised that the value of the claims could change until they were actually
    paid and that the final claims data would not be available in the electronic system to produce to
    law enforcement until two to three weeks after the claims were paid.
                                                   60
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 64 of 67
                                                                                                           I
                                                                                                           '




    AdvanceMed reported that as of May 14, 2019, Medicare had scheduled $9,622,019.26 to be paid

    as a result of 4,549 RAP claims being submitted on behalf of Care to Medicare. Furthermore, on

    May 9, 2019, Care submitted 13,030 RAP claims in a single day, seeking payment of

    approximately $27,600,000. On or about May 13, 2019, a RAP Suppression was entered in the

    system to ensure that no additional funds would be finalized and paid. In other words, the FMLO

    billed Medicare for over $37,000,000 for services that were never rendered. The FMLO received

    more than $9,000,000 in connection with this scheme and have taken steps to begin laundering

    that money through corporate and personal accounts that were opened in the names of the CHS

    and JIMENEZ, as further described below.

           160.   Claims data for Care reveals that Care billed for at least two dead beneficiaries.

    Care billed twice for home health services purportedly taking place in March of 2019 for a

    beneficiary who died in 2011. Additionally, this beneficiary lived in Pompano Beach, Florida and

   the services were requested by a doctor in Manistee, Michigan. Care also billed for eleven post-

    mortem home health treatments of a beneficiary who lived in Westbury, New York and died in

    2005. The second beneficiary's home health services were purportedly requested by doctors in

    six Michigan cities: Detroit, Flint, Gladwin, Grand Rapids, Marquette, and Southfield and took

   place between April of 2018 to March of 2019.

           161.   As of April 23, 2019, the final billing data revealed that 319 ofthe beneficiaries

   billed at Care were also billed at Tri-County, which accounts for 76% of all of the beneficiaries

   that were billed at Care. The amount billed for these 319 beneficiaries between the two schemes

   totaled approximately $11 ,3 79,253. In addition, seven beneficiaries billed at Care were also billed

   at Nu-Wave; the total amount billed for these beneficiaries between the two schemes totaled

   approximately $636,963.

                                                    61
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 65 of 67




           162.    Moreover, the investigations into Nu-Wave and Tri-County revealed that the

    personal identifying information and Medicare information for the beneficiaries and the provider

    information for the purported treating physicians were stolen; in other words, the beneficiaries and

    doctors were not complicit in the FMLO's criminal activities.

           163.    Information provided by the Program Integrity Manager for AdvanceMed revealed
                                                                                                           f

   that the FMLO used a similar pattern of billing for services that were never rendered in Nu-Wave,       I
    Tri-County, and Care. More particularly, as MICHAEL stated on April 8, 2019, the FMLO

    "aggressively" billed Medicare for thousands ofbeneficiaries for services that were never rendered
                                                                                                           I
    and could not possibly have been rendered on a single day. For example, during Nu-Wave, the

    FMLO submitted more than 1,000 RAP claims on approximately six different days; during Tri-

    County, the FMLO submitted more than 1,000 RAP claims twice; and during Care, the FMLO

    submitted more than 1,000 RAP claims on three days.

           164.    Although the financial analysis is ongoing, law enforcement has identified

    similarities in the ways in which the proceeds of health care fraud involved in each of these

    schemes was laundered. For example, N u-Wave received Medicare deposits from March 2, 2017

    through October 23, 2017 totaling approximately $36,301,622.11 over approximately 53

    transactions. This amount was paid into a Nu-Wave corporate JP Morgan Chase account ending

    in 5532; the nominee owner was the signatory on the account. Tri-County received Medicare

    deposits from October 26, 2017 through March 28, 2018 totaling approximately $7,410,233.72

    over approximately 36 transactions. This amount was paid into a Tri-County corporate JP Morgan

    Chase account ending in 9769; the nominee owner was added as a signatory on the account on or

    about November 7, 2017. In the present iteration of this scheme, a corporate JP Morgan Chase

    account was opened for Care with the CHS as the signatory; from April 2, 2019 through May 13,

                                                    62
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 66 of 67




    2019, this account received approximately $9,622,019.26 over approximately 28 transactions. In

    each ofthese schemes, when the proceeds of health care fraud flowed into the first level operating

    account, practically all of the funds were quickly electronically transferred to another corporate

    account for the HHA with the nominee owner of that HHA as the signatory on the

    account. Thereafter, the money flowed from the second operating account into the first tier of the

    money laundering accounts, primarily as a result of nominee owners making deposits into each

    other's accounts. From there, the money flowed into additional money laundering accounts. At

    each stage, after leaving the first level operating account, some money was withdrawn as cash,

    including as withdrawals at ATMs and counter transactions inside banks. As shown in Nu-Wave

    and Tri-County, and as discussed during intercepted calls and consensual recordings above, cash

    was withdrawn at check cashing stores in the final stage.

    The FMLO Members Conspired to Misrepresent to Medicare Who Owns Care

           165.    Even though the FMLO members are the true owners of Care, PURO and others

    directed the CHS to sign and cause to be submitted to Medicare enrollment documents falsely and

    fraudulently representing that the CHS was the owner ofthe agency.

           166.    Specifically, records maintained by Medicare and the Medicare contractors show

   that the CHS signed and caused to be submitted Medicare enrollment applications (CMS-855A)

    that identified CHS as the owner, in whole or in part of Care in or around November 2018. At

    PURO's direction, the CHS, who does not read or write in English, signed each of these

    applications, certifying (i) that he had read the contents of the application and that the information

    contained therein was true, correct, and complete, and (ii) that he would abide by the Medicare

    laws, regulations, and program instructions applicable to Care.



                                                     63



                                                                                                             I
                                                                                                             i
Case 1:19-mj-02859-CMM Document 3 Entered on FLSD Docket 05/31/2019 Page 67 of 67
                                                                                                        I
                                                                                                        I
          167.    Based on the foregoing, I respectfully submit that probable cause exists to believe   I
   that Eduardo Rubal, alk/a "Profe" ("PROFE"); Hector Suarez Gonzalez, a/k/a "Pana" ("PANA");

   Alberto Orian Gonzalez-Delgado, a/k/a "Michael" ("MICHAEL"); Vicente Gonzalez Acosta,

   a/k/a "Puro" ("PURO"); Alexander Fernandez, alk/a "Alex," alk/a "Socio" ("ALEX"); Jose Carlos

   Valladares Rivera ("JC"); Yaxing Tapanes, alk/a "Chamaco" ("CHAMACO"); and Antonio

   Jimenez ("JIMENEZ") have, beginning at least as early as in or around October 2016 and

   continuing through the present, conspired to commit health care fraud, in violation of Title 18,

   United States Code, Sections 134 7 & 1349; and conspired to commit money laundering, in

   violation of Title 18, United States Code, Sections 1956(h).

          FURTHER YOUR AFFIANT SA YETH NOT.




   SWORN TO AND SUBSCRIBED
   before me this '30"'day of May, 2019.



   HONORABLE WILLIAM MAT HEWMAN
   UNITED STATES MAGISTRATE JUDGE




                                                  64

                                                                                                        I
                                                                                                        I
